CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 1 of 53




EXHIBIT A
      CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 2 of 53



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


THELMA JONES, PRIYIA LACEY, FAISA             Case: 18-cv-1643 (JRT/HB)
ABDI, ALI ALI, RUKIYA HUSSEIN, LUCIA
PORRAS, DAVID TROTTER-FORD, AND
SOMALI COMMUNITY RESETTLEMENT
SERVICES, INC.,

                         Plaintiffs,
v.

CITY OF FARIBAULT,

                         Defendant.


                       DEFENDANT’S PRIVILEGE LOG


TO:    PLAINTIFFS above named, and their counsel of record, Alejandro Ortiz,
       Joshua David Riegel, Rachel Goodman, American Civil Liberties Union
       Foundation, 125 Broad St., 18th Floor, New York, NY 10004; Teresa Nelson,
       Ian Bratlie, American Civil Liberties Union of Minnesota, P.O. Box 14720,
       Minneapolis, MN 55414.

       PLEASE TAKE NOTICE that, pursuant to Rule 26 of the Federal Rules of

Civil Procedure, Defendant City of Faribault provides the following description of

the documents, communications, and tangible things not produced or disclosed

due to its designation as privileged or subject to protection. Defendant reserves

the right to supplement this document as discovery continues.
                  CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 3 of 53



                                                                                                              Bates Label/
 Record                                                         Other                         Designation
           Date/Time      From              To                              Designation                         Control
  Type                                                        Recipients                        Notes
                                                                                                               Number
                                     Melissa J.
                                                                                           Confidential
                                     Manderschied;
                                                                           Attorney-Client communication
Email      12/6/2013   Dave          Brian J. Anderson;                                                       WITHHELD
                                                                           Privileged      to City Attorney
Attachment 14:46       Mathews       Peter Waldock;                                                           0083906
                                                                           Communication (Melissa J.
                                     Andy Bohlen; Al
                                                                                           Manderschied)i
                                     Ernste
                                                                                           Confidential
                                                                                           communication
                                                                           Attorney-Client
Email      3/7/2014    Melissa J.                                                          from City          WITHHELD
                                    Brian J. Anderson;                     Privileged
Attachment 9:19        Manderschied                                                        Attorney           0083959
                                                                           Communication
                                                                                           (Melissa J.
                                                                                           Manderschied)i
                                                                                           Confidential
                                                                                           communication
                                                                           Attorney-Client
Email      3/7/2014    Melissa J.                                                          from City          WITHHELD
                                    Brian J. Anderson;                     Privileged
Attachment 9:19        Manderschied                                                        Attorney           0083991
                                                                           Communication
                                                                                           (Melissa J.
                                                                                           Manderschied) i
                                                                                           Confidential
                                                                                           communication
                                                                           Attorney-Client
Email      3/7/2014    Melissa J.                                                          from City          WITHHELD
                                    Brian J. Anderson;                     Privileged
Attachment 9:19        Manderschied                                                        Attorney           0247867
                                                                           Communication
                                                                                           (Melissa J.
                                                                                           Manderschied) i




                                                          1
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 4 of 53



                                                                                                        Bates Label/
 Record                                                   Other                        Designation
          Date/Time      From             To                          Designation                         Control
  Type                                                  Recipients                       Notes
                                                                                                         Number
                                                                                     Privilege
                                                                                     regarding
                                                                                     confidential
                                                                                     communications
                                                                                     between attorney
                                                                     Attorney-Client
Email     3/10/2014   Brian         Andy Bohlen;                                     and client         WITHHELD
                                                                     Privileged
Message   11:39       Anderson      Peter Waldock                                    extends to         0083990
                                                                     Communication
                                                                                     intermediaries
                                                                                     and agents
                                                                                     through whom
                                                                                     communications
                                                                                     are made.ii
                                                                                     Privilege
                                                                                     regarding
                                                                                     confidential
                                                                                     communications
                                                                                     between attorney
                                                                     Attorney-Client
Email     3/10/2014                 Doug Delesha;                                    and client         WITHHELD
                      Andy Bohlen                                    Privileged
Message   12:35                     Mark Krenik                                      extends to         0247866
                                                                     Communication
                                                                                     intermediaries
                                                                                     and agents
                                                                                     through whom
                                                                                     communications
                                                                                     are made.ii




                                                    2
                  CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 5 of 53



                                                                                                              Bates Label/
 Record                                                         Other                         Designation
           Date/Time      From              To                              Designation                         Control
  Type                                                        Recipients                        Notes
                                                                                                               Number
                                                                                           Privilege
                                                                                           regarding
                                                                                           confidential
                                                                                           communications
                                                                                           between attorney
                                                                           Attorney-Client
Email      3/12/2014                                                                       and client         WITHHELD
                       Mark Krenik   Andy Bohlen                           Privileged
Message    8:51                                                                            extends to         0083958
                                                                           Communication
                                                                                           intermediaries
                                                                                           and agents
                                                                                           through whom
                                                                                           communications
                                                                                           are made.ii
                                                                                           Privilege
                                                                                           regarding
                                                                                           confidential
                                                                                           communications
                                                                                           between attorney
                                                                           Attorney-Client
Email      3/12/2014                                                                       and client         WITHHELD
                       Andy Bohlen   Mark Krenik          Doug Delesha     Privileged
Message    9:17                                                                            extends to         0247822
                                                                           Communication
                                                                                           intermediaries
                                                                                           and agents
                                                                                           through whom
                                                                                           communications
                                                                                           are made.ii
                                     Melissa J.
                                                                                           Confidential
                                     Manderschied;
                                                                           Attorney-Client communication
Email      3/13/2014   Dave          Brian J. Anderson;                                                       WITHHELD
                                                                           Privileged      to City Attorney
Attachment 9:41        Mathews       Peter Waldock;                                                           0083905
                                                                           Communication (Melissa J.
                                     Andy Bohlen; Al
                                                                                           Manderschied)i
                                     Ernste


                                                          3
                  CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 6 of 53



                                                                                                               Bates Label/
 Record                                                          Other                         Designation
           Date/Time       From              To                              Designation                         Control
  Type                                                         Recipients                        Notes
                                                                                                                Number
                                      Melissa J.
                                                                                            Confidential
                                      Manderschied;
                                                                            Attorney-Client communication
Email      3/13/2014   Dave           Brian J. Anderson;                                                       WITHHELD
                                                                            Privileged      to City Attorney
Message    9:48        Mathews        Peter Waldock;                                                           0083904
                                                                            Communication (Melissa J.
                                      Andy Bohlen; Al
                                                                                            Manderschied)i
                                      Ernste
                                                                                            Confidential
                                                                                            communication
                                    Dave Mathews;
                                                                                            from City
                                    Brian J. Anderson;                      Attorney-Client
Email      3/13/2014   Melissa J.                      Scott J. Riggs;                      Attorney           WITHHELD
                                    Peter Waldock;                          Privileged
Attachment 13:01       Manderschied                    Jean M. Short;                       (Melissa J.        0083901
                                    Andy Bohlen; Al                         Communication
                                                                                            Manderschied;
                                    Ernste
                                                                                            Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                                                            communication
                                    Dave Mathews;
                                                                                            from City
                                    Brian J. Anderson;                      Attorney-Client
Email      3/13/2014   Melissa J.                      Scott J. Riggs;                      Attorney           WITHHELD
                                    Peter Waldock;                          Privileged
Attachment 13:01       Manderschied                    Jean M. Short;                       (Melissa J.        0083900
                                    Andy Bohlen; Al                         Communication
                                                                                            Manderschied;
                                    Ernste
                                                                                            Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                                                            communication
                                    Dave Mathews;
                                                                                            from City
                                    Brian J. Anderson;                      Attorney-Client
Email      3/13/2014   Melissa J.                      Scott J. Riggs;                      Attorney           WITHHELD
                                    Peter Waldock;                          Privileged
Message    13:01       Manderschied                    Jean M. Short;                       (Melissa J.        0083899
                                    Andy Bohlen; Al                         Communication
                                                                                            Manderschied;
                                    Ernste
                                                                                            Scott J. Riggs;
                                                                                            Jean M. Short) i


                                                           4
                  CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 7 of 53



                                                                                                         Bates Label/
 Record                                                    Other                        Designation
           Date/Time      From            To                           Designation                         Control
  Type                                                   Recipients                       Notes
                                                                                                          Number
                                                                                      Confidential
                                                      Peter
                                                                                      communication
                                                      Waldock;      Attorney-Client
Email      5/1/2014    Dave        Brian J. Anderson;                                 to City Attorney   WITHHELD
                                                      Andy Bohlen; Privileged
Attachment 10:22       Mathews     Scott J. Riggs;                                    (Scott J. Riggs;   0083933
                                                      Melissa J.    Communication
                                                                                      Melissa J.
                                                      Manderschied;
                                                                                      Manderschied) i
                                                                                      Confidential
                                                      Peter
                                                                                      communication
                                                      Waldock;        Attorney-Client
Email      5/1/2014    Dave        Brian J. Anderson;                                 to City Attorney   WITHHELD
                                                      Andy Bohlen; Privileged
Message    10:58       Mathews     Scott J. Riggs;                                    (Scott J. Riggs;   0083932
                                                      Melissa J.      Communication
                                                                                      Melissa J.
                                                      Manderschied;
                                                                                      Manderschied) i
                                                                                      Confidential
                                                      Peter
                                                                                      communication
                                                      Waldock;        Attorney-Client
Email      5/1/2014    Dave        Brian J. Anderson;                                 to City Attorney   WITHHELD
                                                      Andy Bohlen; Privileged
Message    16:15       Mathews     Scott J. Riggs;                                    (Scott J. Riggs;   0083922
                                                      Melissa J.      Communication
                                                                                      Melissa J.
                                                      Manderschied;
                                                                                      Manderschied) i
                                                                                      Confidential
                                                                                      communication
                                                      Scott J. Riggs; Attorney-Client from City
Email      11/19/2014 Robert A.                                                                          WITHHELD
                                   Kevin Bushard;     Jean M. Short; Privileged       Attorney (Robert
Message    12:13      Alsop                                                                              0099238
                                                      Andy Bohlen; Communication A. Alsop; Scott J.
                                                                                      Riggs; Jean M.
                                                                                      Short) i




                                                     5
                  CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 8 of 53



                                                                                                                    Bates Label/
 Record                                                          Other                           Designation
           Date/Time       From                To                             Designation                             Control
  Type                                                         Recipients                          Notes
                                                                                                                     Number
                                                                                               Confidential
                                                           Mark Rossow;
                                                                                               communication
                                                           Brian J.
                                                                                               from City
                                                           Anderson;         Attorney-Client
Email      3/17/2015                   Julie Fleming-                                          Attorney (Jean       WITHHELD
                       Jean M. Short                       Andy Bohlen;      Privileged
Attachment 16:08                       Wolfe;                                                  M. Short; Julie      0098127
                                                           Robert A.         Communication
                                                                                               Fleming-Wolfe;
                                                           Alsop; Scott J.
                                                                                               Robert A. Alsop;
                                                           Riggs
                                                                                               Scott J. Riggs) i
                                                                                               Confidential
                                       Robert A. Alsop;                      Attorney-Client   communication
Email      3/17/2015   Kevin                                                                                        WITHHELD
                                       Andy Bohlen;       Scott J. Riggs;    Privileged        to City Attorney
Attachment 16:08       Bushard                                                                                      0098159
                                       Brian J. Anderson;                    Communication     (Robert A. Alsop;
                                                                                               Scott J. Riggs) i
                                                                                               Confidential
                                                                                               communication
                                       Marty Smith;                          Attorney-Client
Email      5/21/2015   Joe Van                                                                 from City            WITHHELD
                                       Deanna Kuennen;     Tom Weidner       Privileged
Message    14:27       Thomme                                                                  Attorney (Joe        02012015E16
                                       Al Erneste                            Communication
                                                                                               Van Thomme;
                                                                                               Tom Weidner) i
                                                           Janice Bestul;                      Confidential
                                                                             Attorney-Client
Email      7/20/2015                                       Jason                               communication        WITHHELD
                       Andy Bohlen     Scott J. Riggs;                       Privileged
Attachment 14:43                                           Severson;                           to City Attorney     0099173
                                                                             Communication
                                                           Andy Bohlen;                        (Scott J. Riggs) i
                                                                                               Confidential
                                                                                               communication
                                                                             Attorney-Client
Email      8/27/2015   Robert A.                           Andy Bohlen;                        from City            WITHHELD
                                       Mark Krenik;                          Privileged
Attachment 11:06       Alsop                               Scott J. Riggs;                     Attorney (Robert     0057997
                                                                             Communication
                                                                                               A. Alsop; Scott J.
                                                                                               Riggs) i



                                                           6
                  CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 9 of 53



                                                                                                                     Bates Label/
 Record                                                           Other                           Designation
           Date/Time       From                To                              Designation                             Control
  Type                                                          Recipients                          Notes
                                                                                                                      Number
                                                                                                Confidential
                                                            Scott J. Riggs;
                                                                                                communication
                                                            Robert A.
                                                                              Attorney-Client   from City
Email      9/1/2015                                         Alsop; Brian J.                                          WITHHELD
                       Scott J. Riggs   Carole Dillerud;                      Privileged        Attorney (Scott J.
Attachment 15:45                                            Anderson;                                                0058038
                                                                              Communication     Riggs; Scott J.
                                                            Andy Bohlen;
                                                                                                Riggs; Robert A.
                                                            Mark Krenik
                                                                                                Alsop) i
                                                                                                Confidential
                                        Brian J. Anderson;                                      communication
                                                                              Attorney-Client
Email      9/2/2015    Robert A.        Andy Bohlen;                                            from City            WITHHELD
                                                           Scott J. Riggs;    Privileged
Attachment 11:06       Alsop            Mark Krenik;                                            Attorney (Robert     0058017
                                                                              Communication
                                        Carole Dillerud                                         A. Alsop; Scott J.
                                                                                                Riggs) i
                                                                                                Confidential
                                                                              Attorney-Client   communication
Email      9/3/2015                     Robert A. Alsop;                                                             WITHHELD
                       Kim Clausen                                            Privileged        to City Attorney
Attachment 16:25                        Scott J. Riggs;                                                              0273821
                                                                              Communication     (Robert A. Alsop;
                                                                                                Scott J. Riggs) i
                                                                                                Confidential
                                                                              Attorney-Client   communication
Email      9/3/2015                     Robert A. Alsop;                                                             WITHHELD
                       Kim Clausen                                            Privileged        to City Attorney
Attachment 16:25                        Scott J. Riggs;                                                              0289124
                                                                              Communication     (Robert A. Alsop;
                                                                                                Scott J. Riggs) i
                                                                                                Confidential
                                                                              Attorney-Client   communication
Email      9/3/2015                     Robert A. Alsop;                                                             WITHHELD
                       Kim Clausen                                            Privileged        to City Attorney
Attachment 16:25                        Scott J. Riggs;                                                              0292799
                                                                              Communication     (Robert A. Alsop;
                                                                                                Scott J. Riggs) i




                                                            7
                  CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 10 of 53



                                                                                                                     Bates Label/
  Record                                                          Other                           Designation
            Date/Time       From               To                              Designation                             Control
   Type                                                         Recipients                          Notes
                                                                                                                      Number
                                                                                                Confidential
                                                                                                communication
                                                            Scott J. Riggs;   Attorney-Client   from City
Email      9/8/2015     Robert A.                                                                                    WITHHELD
                                        Mark Krenik;        Jean M. Short;    Privileged        Attorney (Robert
Attachment 14:03        Alsop                                                                                        0058029
                                                            Andy Bohlen;      Communication     A. Alsop; Scott J.
                                                                                                Riggs; Jean M.
                                                                                                Short) i
                                                                                                Confidential
                                                                                                communication
                                        Brian J. Anderson; Scott J. Riggs;    Attorney-Client   from City
Email      9/15/2015                                                                                                 WITHHELD
                        Jean M. Short   Andy Bohlen;       Robert A.          Privileged        Attorney (Jean
Attachment 18:19                                                                                                     0099166
                                        Jason Severson;    Alsop;             Communication     M. Short; Scott J.
                                                                                                Riggs; Robert A.
                                                                                                Alsop) i
                                                                                                Confidential
                                                                                                communication
                                                                              Attorney-Client
Correspo-                               Joe Van Thomme;                                         with City            WITHHELD
            9/17/2015   Marty Smith                                           Privileged
ndence                                  Tom Weidner                                             Attorney (Joe        02012015E14
                                                                              Communication
                                                                                                Van Thomme;
                                                                                                Tom Weidner) i
                                                                                                Confidential
                                                            Deanna            Attorney-Client   communication
Email       12/14/2015                                                                                               WITHHELD
                       Marty Smith      Joe Van Thomme      Kuennen; Al       Privileged        with City
Message     14:59                                                                                                    02012015E12
                                                            Erneste           Communication     Attorney (Joe
                                                                                                Van Thomme) i
                                                                                                Confidential
                                                                              Attorney-Client   communication
Email       1/22/2016                                                                                                WITHHELD
                        Marty Smith     Joe Van Thomme      Al Erneste        Privileged        with City
Message     11:26                                                                                                    02012015E10
                                                                              Communication     Attorney (Joe
                                                                                                Van Thomme) i


                                                            8
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 11 of 53



                                                                                                               Bates Label/
 Record                                                        Other                          Designation
          Date/Time       From              To                             Designation                           Control
  Type                                                       Recipients                         Notes
                                                                                                                Number
                                                                                            Confidential
                                    Sarah J. Sonsalla;
                                                                          Attorney-Client   communication
Email     1/26/2016                 Deanna Kuennen;      Sandi                                                 WITHHELD
                      Al Erneste                                          Privileged        with City
Message   16:37                     Steven Messick;      Tidemann                                              02012015E8
                                                                          Communication     Attorney (Sarah
                                    Marty Smith
                                                                                            J. Sonsalla) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email     1/27/2016                                                                                            WITHHELD
                      Marty Smith   Joe Van Thomme                        Privileged        with City
Message   8:15                                                                                                 02012015E6
                                                                          Communication     Attorney (Joe
                                                                                            Van Thomme) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email     3/23/2016   Joe Van                                                                                  WITHHELD
                                    Marty Smith          Al Erneste       Privileged        from City
Message   13:07       Thomme                                                                                   02012015E4
                                                                          Communication     Attorney (Joe
                                                                                            Van Thomme) i
                                                                                            Confidential
                                                                                            communication
                                                         Jean M. Short;
                                                                          Attorney-Client   from City
Email     5/4/2016    Joe Van                            Marty Smith;                                          WITHHELD
                                    Scott J. Riggs                        Privileged        Attorney (Joe
Message   12:02       Thomme                             Deanna                                                02012015E2
                                                                          Communication     Van Thomme;
                                                         Kuennen
                                                                                            Scott J. Riggs;
                                                                                            Jean M. Short) i




                                                         9
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 12 of 53



                                                                                                                 Bates Label/
 Record                                                        Other                          Designation
           Date/Time      From              To                             Designation                             Control
  Type                                                       Recipients                         Notes
                                                                                                                  Number
                                                                                            Privilege
                                                                                            regarding
                                                                                            confidential
                                                                                            communications
                                                                                            between attorney
                                     Deanna Kuennen;                      Attorney-Client
Email     7/18/2016                                                                         and client           WITHHELD
                       Marty Smith   David Wanberg;                       Privileged
Message   16:48                                                                             extends to           02022016K2
                                     Peter Waldock                        Communication
                                                                                            intermediaries
                                                                                            and agents
                                                                                            through whom
                                                                                            communications
                                                                                            are made.ii
                                                                                            Confidential
                                                                                            communication
                                                                          Attorney-Client
Email      11/18/2016 Deanna         Scott J. Riggs;                                        to City Attorney     WITHHELD
                                                        Jean M. Short;    Privileged
Attachment 11:52      Kuennen        Robert A. Alsop;                                       (Scott J. Riggs;     0191623
                                                                          Communication
                                                                                            Robert A. Alsop;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                                                            communication
                                                                          Attorney-Client
Email     12/15/2016 Deanna          Scott J. Riggs;                                        to City Attorney     WITHHELD
                                                        Jean M. Short;    Privileged
Message   14:29      Kuennen         Robert A. Alsop;                                       (Scott J. Riggs;     0191622
                                                                          Communication
                                                                                            Robert A. Alsop;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                                                            communication
                                                                          Attorney-Client   from City
Email     12/16/2016 Robert A.       Deanna Kuennen;                                                             WITHHELD
                                                        Jean M. Short;    Privileged        Attorney (Robert
Message   11:18      Alsop           Scott J. Riggs;                                                             0191620
                                                                          Communication     A. Alsop; Scott J.
                                                                                            Riggs; Jean M.
                                                                                            Short) i

                                                        10
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 13 of 53



                                                                                                                  Bates Label/
 Record                                                         Other                          Designation
          Date/Time       From                To                            Designation                             Control
  Type                                                        Recipients                         Notes
                                                                                                                   Number
                                                                                             Confidential
                                                                           Attorney-Client   communication
Email     12/30/2016 Deanna                                                                                       WITHHELD
                                      Scott J. Riggs;    Jean M. Short;    Privileged        to City Attorney
Message   16:32      Kuennen                                                                                      0195049
                                                                           Communication     (Scott J. Riggs;
                                                                                             Jean M. Short) i
                                                                                             Confidential
                                                                                             communication
                                                                           Attorney-Client
Email     1/11/2017   Deanna          Robert A. Alsop;                                       to City Attorney     WITHHELD
                                                         Jean M. Short;    Privileged
Message   16:10       Kuennen         Scott J. Riggs;                                        (Robert A. Alsop;    0191626
                                                                           Communication
                                                                                             Scott J. Riggs;
                                                                                             Jean M. Short) i
                                                                                             Confidential
                                                                                             communication
                                                                           Attorney-Client   from City
Email     1/11/2017   Robert A.       Deanna Kuennen;                                                             WITHHELD
                                                         Jean M. Short;    Privileged        Attorney (Robert
Message   16:36       Alsop           Scott J. Riggs;                                                             0191624
                                                                           Communication     A. Alsop; Scott J.
                                                                                             Riggs; Jean M.
                                                                                             Short) i
                                                                                             Confidential
                                                         Deanna                              communication
                                                         Kuennen;          Attorney-Client   from City
Email     1/18/2017                                                                                               WITHHELD
                      Jean M. Short   Andy Bohlen;       Scott J. Riggs;   Privileged        Attorney (Jean
Message   14:17                                                                                                   0057864
                                                         Robert A.         Communication     M. Short; Scott J.
                                                         Alsop;                              Riggs; Robert A.
                                                                                             Alsop) i
                                                                                             Confidential
                                      Andy Bohlen;       Robert A.         Attorney-Client   communication
Email     1/20/2017                                                                                               WITHHELD
                      Mark Krenik     Jason Severson;    Alsop; Doug       Privileged        to City Attorney
Message   12:53                                                                                                   0057865
                                      Neal Pederson;     Delesha;          Communication     (Robert A.
                                                                                             Alsop) i


                                                         11
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 14 of 53



                                                                                                                      Bates Label/
 Record                                                             Other                          Designation
           Date/Time       From                 To                              Designation                             Control
  Type                                                            Recipients                         Notes
                                                                                                                       Number
                                                                                                 Confidential
                                                                               Attorney-Client   communication
Email      1/23/2017   Deanna                                                                                         WITHHELD
                                        Scott J. Riggs;      Jean M. Short;    Privileged        to City Attorney
Message    16:09       Kuennen                                                                                        0195051
                                                                               Communication     (Scott J. Riggs;
                                                                                                 Jean M. Short) i
                                                                                                 Confidential
                                                                                                 communication
                                                                               Attorney-Client
Email      2/1/2017    Deanna           Robert A. Alsop;                                         to City Attorney     WITHHELD
                                                             Jean M. Short;    Privileged
Message    16:54       Kuennen          Scott J. Riggs;                                          (Robert A. Alsop;    0191625
                                                                               Communication
                                                                                                 Scott J. Riggs;
                                                                                                 Jean M. Short) i
                                                                                                 Confidential
                                                                                                 communication
                                                                               Attorney-Client   from City
Email      2/3/2017    Robert A.        Deanna Kuennen;                                                               WITHHELD
                                                             Jean M. Short;    Privileged        Attorney (Robert
Message    11:57       Alsop            Scott J. Riggs;                                                               0191621
                                                                               Communication     A. Alsop; Scott J.
                                                                                                 Riggs; Jean M.
                                                                                                 Short) i
                                                                                                 Confidential
                                                                               Attorney-Client   communication
Email      2/20/2017                                                                                                  WITHHELD
                       Scott J. Riggs   Brian J. Anderson;                     Privileged        from City
Attachment 16:25                                                                                                      0001977
                                                                               Communication     Attorney (Scott J.
                                                                                                 Riggs) i
                                                                                                 Confidential
                                                                               Attorney-Client   communication
Email      2/20/2017                                                                                                  WITHHELD
                       Scott J. Riggs   Brian J. Anderson;                     Privileged        from City
Attachment 16:25                                                                                                      0032974
                                                                               Communication     Attorney (Scott J.
                                                                                                 Riggs) i




                                                             12
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 15 of 53



                                                                                                                Bates Label/
 Record                                                       Other                          Designation
          Date/Time       From             To                             Designation                             Control
  Type                                                      Recipients                         Notes
                                                                                                                 Number
                                                                                           Communication
                                                                                           to City Attorney
                                                       Rebecca                             (Rebecca
                                                                         Attorney-Client
Email     3/6/2017                                     Christensen;                        Christensen; Joe     WITHHELD
                      Marty Smith   Craig Deuth                          Privileged
Message   16:52                                        Joe Van                             Van Thomme)          0302035
                                                                         Communication
                                                       Thomme                              for purpose of
                                                                                           procuring legal
                                                                                           advice. i
                                                                                           Confidential
                                                                                           communication
                                                                         Attorney-Client
Email     3/7/2017    Deanna        Scott J. Riggs;    Jean M. Short;                      to City Attorney     WITHHELD
                                                                         Privileged
Message   10:36       Kuennen       Robert A. Alsop;   Andy Bohlen;                        (Scott J. Riggs;     0057843
                                                                         Communication
                                                                                           Robert A. Alsop;
                                                                                           Jean M. Short) i
                                                                                           Confidential
                                                                                           communication
                                                                         Attorney-Client   from City
Email     3/7/2017    Robert A.     Deanna Kuennen;    Jean M. Short;                                           WITHHELD
                                                                         Privileged        Attorney (Robert
Message   13:13       Alsop         Scott J. Riggs;    Andy Bohlen;                                             0191614
                                                                         Communication     A. Alsop; Scott J.
                                                                                           Riggs; Jean M.
                                                                                           Short) i
                                                                                           Confidential
                                                                                           communication
                                                                         Attorney-Client
Email     3/7/2017    Deanna        Robert A. Alsop;   Jean M. Short;                      to City Attorney     Privileged
                                                                         Privileged
Message   15:24       Kuennen       Scott J. Riggs;    Andy Bohlen;                        (Robert A. Alsop;    020-022
                                                                         Communication
                                                                                           Scott J. Riggs;
                                                                                           Jean M. Short) i




                                                       13
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 16 of 53



                                                                                                               Bates Label/
 Record                                                      Other                          Designation
          Date/Time       From              To                           Designation                             Control
  Type                                                     Recipients                         Notes
                                                                                                                Number
                                                                                          Thread contains
                                                                        Attorney-Client   confidential
Email     3/7/2017                                                                                             WITHHELD
                      Mark Krenik   Andy Bohlen                         Privileged        attorney-client
Message   17:45                                                                                                0295563
                                                                        Communication     privileged
                                                                                          communication. i
                                                                                          Thread contains
                                                                        Attorney-Client   confidential
Email     3/8/2017                                                                                             Privileged
                      Mark Krenik   Andy Bohlen                         Privileged        attorney-client
Message   15:19                                                                                                017-019
                                                                        Communication     privileged
                                                                                          communication. i
                                                                                          Confidential
                                    Andy Bohlen;                                          communication
                                                                        Attorney-Client
Email     3/27/2017   Robert A.     Deanna Kuennen;                                       from City            WITHHELD
                                                                        Privileged
Message   13:23       Alsop         Mark Krenik;                                          Attorney (Robert     0057834
                                                                        Communication
                                    Scott J. Riggs                                        A. Alsop; Scott J.
                                                                                          Riggs) i
                                                                                          Confidential
                                                      David
                                                                        Attorney-Client   communication
Email     3/28/2017   Deanna        Jean M. Short;    Wanberg;                                                 WITHHELD
                                                                        Privileged        to City Attorney
Message   10:13       Kuennen       Scott J. Riggs;   Andy Bohlen;                                             0057826
                                                                        Communication     (Jean M. Short;
                                                      Tim Murray;
                                                                                          Scott J. Riggs) i
                                                                                          Confidential
                                                      Dave
                                                                        Attorney-Client   communication
Email     3/28/2017   Deanna        Jean M. Short;    Wanberg;                                                 WITHHELD
                                                                        Privileged        to City Attorney
Message   10:13       Kuennen       Scott J. Riggs;   Andy Bohlen;                                             0195044
                                                                        Communication     (Jean M. Short;
                                                      Tim Murray;
                                                                                          Scott J. Riggs) i
                                                                                          Confidential
                                                                        Attorney-Client   communication
Email     3/28/2017   Deanna        Jean M. Short;                                                             WITHHELD
                                                                        Privileged        to City Attorney
Message   10:16       Kuennen       Scott J. Riggs;                                                            0195043
                                                                        Communication     (Jean M. Short;
                                                                                          Scott J. Riggs) i

                                                      14
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 17 of 53



                                                                                                                Bates Label/
 Record                                                        Other                          Designation
          Date/Time      From               To                             Designation                            Control
  Type                                                       Recipients                         Notes
                                                                                                                 Number
                                                                                            Confidential
                                                        Mark Krenik;      Attorney-Client   communication
Email     3/28/2017                  Andy Bohlen; Joe                                                           WITHHELD
                      Doug Delesha                      John              Privileged        to City Attorney
Message   13:09                      Van Thomme;                                                                0057825
                                                        Gramling;         Communication     (Joe Van
                                                                                            Thomme) i
                                                                                            Confidential
                                                        Andy Bohlen;
                                                                          Attorney-Client   communication
Email     3/28/2017   Joe Van                           Mark Krenik;                                            WITHHELD
                                     Doug Delesha;                        Privileged        from City
Message   13:35       Thomme                            John                                                    0214295
                                                                          Communication     Attorney (Joe
                                                        Gramling;
                                                                                            Van Thomme) i
                                                                                            Privilege
                                                                                            regarding
                                                                                            confidential
                                                                                            communications
                                                                                            between attorney
                                                                          Attorney-Client
Email     4/7/2017    Brian                                                                 and client          WITHHELD
                                     Deanna Kuennen                       Privileged
Message   16:48       Anderson                                                              extends to          0196752
                                                                          Communication
                                                                                            intermediaries
                                                                                            and agents
                                                                                            through whom
                                                                                            communications
                                                                                            are made.ii
                                                                                            Confidential
                                                                                            communication
                                                                          Attorney-Client
Email     4/7/2017    Deanna         Robert A. Alsop;                                       to City Attorney    WITHHELD
                                                        Jean M. Short;    Privileged
Message   16:55       Kuennen        Scott J. Riggs;                                        (Robert A. Alsop;   0203389
                                                                          Communication
                                                                                            Scott J. Riggs;
                                                                                            Jean M. Short) i




                                                        15
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 18 of 53



                                                                                                                Bates Label/
 Record                                                        Other                          Designation
           Date/Time      From              To                             Designation                            Control
  Type                                                       Recipients                         Notes
                                                                                                                 Number
                                                                                            Confidential
                                                        Andy Bohlen;                        communication
                                                                          Attorney-Client
Email      4/10/2017   Deanna                           Scott J. Riggs;                     to City Attorney    WITHHELD
                                     Robert A. Alsop;                     Privileged
Attachment 10:01       Kuennen                          Jean M. Short;                      (Robert A. Alsop;   0057788
                                                                          Communication
                                                        Marty Smith;                        Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Thread contains
                                                                          Attorney-Client   confidential
Email      4/12/2017   Deanna                                                                                   Privileged
                                     Andy Bohlen                          Privileged        attorney-client
Message    18:53       Kuennen                                                                                  007-009
                                                                          Communication     privileged
                                                                                            communication. i
                                                                                            Thread contains
                                                                          Attorney-Client   confidential
Email      4/13/2017                                                                                            Privileged
                       Andy Bohlen   Deanna Kuennen                       Privileged        attorney-client
Message    10:22                                                                                                003-006
                                                                          Communication     privileged
                                                                                            communication. i
                                                                                            Thread contains
                                                                          Attorney-Client   confidential
Email      4/14/2017                                                                                            Privileged
                       Mark Krenik   Andy Bohlen                          Privileged        attorney-client
Message    10:05                                                                                                010-013
                                                                          Communication     privileged
                                                                                            communication. i
                                                                                            Confidential
                                                        Robert A.
                                                                          Attorney-Client   communication
Email      4/14/2017                                    Alsop; Mark                                             WITHHELD
                       Andy Bohlen   Deanna Kuennen;                      Privileged        to City Attorney
Message    10:55                                        Krenik; Andy                                            0057818
                                                                          Communication     (Robert A.
                                                        Bohlen;
                                                                                            Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      4/14/2017   Deanna        Robert A. Alsop;   Mark Krenik;                                            WITHHELD
                                                                          Privileged        to City Attorney
Message    11:05       Kuennen       Andy Bohlen;       Marty Smith;                                            0299730
                                                                          Communication     (Robert A.
                                                                                            Alsop) i

                                                        16
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 19 of 53



                                                                                                               Bates Label/
 Record                                                        Other                          Designation
          Date/Time       From              To                             Designation                           Control
  Type                                                       Recipients                         Notes
                                                                                                                Number
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email     4/14/2017   Robert A.      Deanna Kuennen;    Mark Krenik;                                           WITHHELD
                                                                          Privileged        from City
Message   11:12       Alsop          Andy Bohlen;       Marty Smith;                                           0299728
                                                                          Communication     Attorney (Robert
                                                                                            A. Alsop) i
                                                                                            Confidential
                                                        Mark Krenik;      Attorney-Client   communication
Email     4/14/2017                  Robert A. Alsop;                                                          WITHHELD
                      Andy Bohlen                       Marty Smith;      Privileged        to City Attorney
Message   13:32                      Deanna Kuennen;                                                           0057817
                                                        Andy Bohlen;      Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email     4/17/2017                                     Andy Bohlen;                                           WITHHELD
                      Mark Krenik    Robert A. Alsop;                     Privileged        to City Attorney
Message   18:18                                         Doug Delesha;                                          0057811
                                                                          Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                        Robert A.         Attorney-Client   communication
Email     4/17/2017                                                                                            WITHHELD
                      Doug Delesha   Mark Krenik;       Alsop; Andy       Privileged        to City Attorney
Message   20:57                                                                                                0057822
                                                        Bohlen;           Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                        Robert A.         Attorney-Client   communication
Email     4/17/2017                                                                                            WITHHELD
                      Doug Delesha   Mark Krenik;       Alsop; Andy       Privileged        to City Attorney
Message   20:57                                                                                                0220919
                                                        Bohlen;           Communication     (Robert A.
                                                                                            Alsop) i




                                                        17
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 20 of 53



                                                                                                               Bates Label/
 Record                                                      Other                          Designation
           Date/Time       From           To                             Designation                             Control
  Type                                                     Recipients                         Notes
                                                                                                                Number
                                                                                          Confidential
                                                                                          communication
                                   Deanna Kuennen;
                                                                        Attorney-Client   from City
Email      4/18/2017   Robert A.   Andy Bohlen;       Scott J. Riggs;                                          WITHHELD
                                                                        Privileged        Attorney (Robert
Attachment 12:07       Alsop       Mark Krenik;       Jean M. Short;                                           0057821
                                                                        Communication     A. Alsop; Scott J.
                                   Marty Smith
                                                                                          Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                                                        Attorney-Client   communication
Email      4/18/2017   Robert A.   Deanna Kuennen;    Mark Krenik;                                             WITHHELD
                                                                        Privileged        from City
Message    12:07       Alsop       Andy Bohlen;       Marty Smith;                                             0299696
                                                                        Communication     Attorney (Robert
                                                                                          A. Alsop) i
                                                                                          Confidential
                                                                                          communication
                                   Deanna Kuennen;
                                                                        Attorney-Client   from City
Email      4/18/2017   Robert A.   Andy Bohlen;       Scott J. Riggs;                                          WITHHELD
                                                                        Privileged        Attorney (Robert
Message    14:22       Alsop       Mark Krenik;       Jean M. Short;                                           0057820
                                                                        Communication     A. Alsop; Scott J.
                                   Marty Smith
                                                                                          Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                                                        Attorney-Client   communication
Email      5/3/2017    Deanna      Robert A. Alsop;                                                            WITHHELD
                                                      Andy Bohlen;      Privileged        to City Attorney
Message    11:04       Kuennen     Scott J. Riggs;                                                             0057808
                                                                        Communication     (Robert A. Alsop;
                                                                                          Scott J. Riggs) i
                                                                                          Confidential
                                                                                          communication
                                                                        Attorney-Client
Email      5/3/2017    Robert A.   Deanna Kuennen;                                        from City            WITHHELD
                                                      Andy Bohlen;      Privileged
Message    20:38       Alsop       Scott J. Riggs;                                        Attorney (Robert     0057800
                                                                        Communication
                                                                                          A. Alsop; Scott J.
                                                                                          Riggs) i


                                                      18
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 21 of 53



                                                                                                              Bates Label/
 Record                                                     Other                          Designation
           Date/Time       From          To                             Designation                             Control
  Type                                                    Recipients                         Notes
                                                                                                               Number
                                                                                         Confidential
                                                                       Attorney-Client   communication
Email      5/8/2017    Robert A.                                                                              WITHHELD
                                   Deanna Kuennen;                     Privileged        from City
Attachment 9:56        Alsop                                                                                  0191609
                                                                       Communication     Attorney (Robert
                                                                                         A. Alsop) i
                                                                                         Confidential
                                                                       Attorney-Client   communication
Email      5/8/2017    Robert A.                                                                              WITHHELD
                                   Deanna Kuennen;                     Privileged        from City
Attachment 9:56        Alsop                                                                                  0299650
                                                                       Communication     Attorney (Robert
                                                                                         A. Alsop) i
                                                                                         Confidential
                                                                                         communication
                                   Deanna Kuennen;
                                                                       Attorney-Client   from City
Email      5/8/2017    Robert A.   Marty Smith;      Scott J. Riggs;                                          WITHHELD
                                                                       Privileged        Attorney (Robert
Attachment 10:18       Alsop       Andy Bohlen;      Jean M. Short;                                           0057803
                                                                       Communication     A. Alsop; Scott J.
                                   Mark Krenik
                                                                                         Riggs; Jean M.
                                                                                         Short) i
                                                                                         Confidential
                                                                                         communication
                                   Deanna Kuennen;
                                                                       Attorney-Client   from City
Email      5/8/2017    Robert A.   Marty Smith;      Scott J. Riggs;                                          WITHHELD
                                                                       Privileged        Attorney (Robert
Message    10:18       Alsop       Andy Bohlen;      Jean M. Short;                                           0057804
                                                                       Communication     A. Alsop; Scott J.
                                   Mark Krenik
                                                                                         Riggs; Jean M.
                                                                                         Short) i
                                                                                         Confidential
                                                                                         communication
                                   Deanna Kuennen;
                                                                       Attorney-Client   from City
Email      5/8/2017    Robert A.   Marty Smith;      Scott J. Riggs;                                          WITHHELD
                                                                       Privileged        Attorney (Robert
Message    10:38       Alsop       Andy Bohlen;      Jean M. Short;                                           0057802
                                                                       Communication     A. Alsop; Scott J.
                                   Mark Krenik
                                                                                         Riggs; Jean M.
                                                                                         Short) i

                                                     19
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 22 of 53



                                                                                                                Bates Label/
 Record                                                        Other                          Designation
           Date/Time      From               To                            Designation                            Control
  Type                                                       Recipients                         Notes
                                                                                                                 Number
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      5/9/2017                                                                                             WITHHELD
                       Mark Krenik   Robert A. Alsop;                     Privileged        to City Attorney
Message    8:03                                                                                                 0295231
                                                                          Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      5/9/2017                  Scott J. Riggs;                                                            WITHHELD
                       Kim Clausen                                        Privileged        to City Attorney
Attachment 10:43                     Jean M. Short;                                                             0269576
                                                                          Communication     (Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                     Robert A. Alsop;                                       communication
                                                                          Attorney-Client
Email      5/9/2017    Deanna        Marty Smith;       Scott J. Riggs;                     to City Attorney    WITHHELD
                                                                          Privileged
Message    15:42       Kuennen       Andy Bohlen;       Jean M. Short;                      (Robert A. Alsop;   0057791
                                                                          Communication
                                     Mark Krenik                                            Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Privilege
                                                                                            regarding
                                                                                            confidential
                                                                                            communications
                                                                                            between attorney
                                                                          Attorney-Client
Email      5/9/2017                                                                         and client          WITHHELD
                       Mark Krenik   Andy Bohlen                          Privileged
Message    15:47                                                                            extends to          0295194
                                                                          Communication
                                                                                            intermediaries
                                                                                            and agents
                                                                                            through whom
                                                                                            communications
                                                                                            are made.ii




                                                        20
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 23 of 53



                                                                                                             Bates Label/
 Record                                                       Other                         Designation
          Date/Time      From              To                             Designation                          Control
  Type                                                      Recipients                        Notes
                                                                                                              Number
                                                                                         Confidential
                                                                         Attorney-Client communication
Email     5/10/2017                                                                                          WITHHELD
                      Mark Krenik   Robert A. Alsop;                     Privileged      to City Attorney
Message   13:28                                                                                              0295183
                                                                         Communication (Robert A.
                                                                                         Alsop) i
                                                                                         Attorney-Client
                                                                                         Privilege applies
                                                                                         to
                                                                                         communications,
                                                                                         which due to
                                                                                         cumulative effect
                                                                                         of log and
                                                                         Attorney-Client
Email     5/10/2017                                                                      already             WITHHELD
                      Marty Smith   Deanna Kuennen                       Privileged
Message   13:37                                                                          produced            0302979
                                                                         Communication
                                                                                         materials, would
                                                                                         allow opposing
                                                                                         party to discover
                                                                                         the topic or
                                                                                         contents of a
                                                                                         privileged
                                                                                         communication.iii




                                                       21
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 24 of 53



                                                                                                       Bates Label/
 Record                                                Other                             Designation
          Date/Time      From          To                          Designation                           Control
  Type                                               Recipients                            Notes
                                                                                                        Number
                                                                                  Attorney-Client
                                                                                  Privilege applies
                                                                                  to
                                                                                  communications,
                                                                                  which due to
                                                                                  cumulative effect
                                                                                  of log and
                                                                  Attorney-Client already
Email     5/10/2017   Deanna                                                                           WITHHELD
                                 Marty Smith                      Privileged      produced
Message   14:54       Kuennen                                                                          0299642
                                                                  Communication materials, would
                                                                                  allow opposing
                                                                                  party to discover
                                                                                  the topic or
                                                                                  contents of a
                                                                                  privileged
                                                                                  communication.
                                                                                   iii




                                                22
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 25 of 53



                                                                                                               Bates Label/
 Record                                                        Other                             Designation
           Date/Time      From             To                              Designation                           Control
  Type                                                       Recipients                            Notes
                                                                                                                Number
                                                                                          Attorney-Client
                                                                                          Privilege applies
                                                                                          to
                                                                                          communications,
                                                                                          which due to
                                                                                          cumulative effect
                                                                                          of log and
                                                                          Attorney-Client already
Email      5/10/2017                                                                                           WITHHELD
                       Marty Smith   Deanna Kuennen                       Privileged      produced
Message    15:14                                                                                               0302978
                                                                          Communication materials, would
                                                                                          allow opposing
                                                                                          party to discover
                                                                                          the topic or
                                                                                          contents of a
                                                                                          privileged
                                                                                          communication.
                                                                                           iii

                                     Andy Bohlen;                                         Confidential
                                     Robert A. Alsop;                     Attorney-Client communication
Email      5/11/2017                                                                                           WITHHELD
                       Mark Krenik   Deanna Kuennen;                      Privileged      to City Attorney
Message    10:25                                                                                               0057806
                                     Marty Smith;                         Communication (Robert A. Alsop;
                                     Scott J. Riggs                                       Scott J. Riggs) i
                                     Andy Bohlen;                                         Confidential
                                     Robert A. Alsop;                     Attorney-Client communication
Email      5/11/2017                                                                                           WITHHELD
                       Mark Krenik   Deanna Kuennen;                      Privileged      to City Attorney
Attachment 10:26                                                                                               0057807
                                     Marty Smith;                         Communication (Robert A. Alsop;
                                     Scott J. Riggs                                       Scott J. Riggs) i




                                                        23
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 26 of 53



                                                                                                                 Bates Label/
 Record                                                        Other                          Designation
           Date/Time       From            To                              Designation                             Control
  Type                                                       Recipients                         Notes
                                                                                                                  Number
                                                                                            Confidential
                                                                                            communication
                                     Deanna Kuennen;
                                                                          Attorney-Client   from City
Email      5/11/2017   Robert A.     Marty Smith;       Scott J. Riggs;                                          WITHHELD
                                                                          Privileged        Attorney (Robert
Attachment 14:05       Alsop         Andy Bohlen;       Jean M. Short;                                           0057797
                                                                          Communication     A. Alsop; Scott J.
                                     Mark Krenik
                                                                                            Riggs; Jean M.
                                                                                            Short) i
                                                                                            Confidential
                                                                                            communication
                                     Deanna Kuennen;
                                                                          Attorney-Client   from City
Email      5/11/2017   Robert A.     Marty Smith;       Scott J. Riggs;                                          WITHHELD
                                                                          Privileged        Attorney (Robert
Message    14:10       Alsop         Andy Bohlen;       Jean M. Short;                                           0057796
                                                                          Communication     A. Alsop; Scott J.
                                     Mark Krenik
                                                                                            Riggs; Jean M.
                                                                                            Short) i
                                                                                            Confidential
                                     Robert A. Alsop;                                       communication
                                                                          Attorney-Client
Email      5/11/2017                 Deanna Kuennen;    Scott J. Riggs;                     to City Attorney     WITHHELD
                       Andy Bohlen                                        Privileged
Message    14:13                     Marty Smith;       Jean M. Short;                      (Robert A. Alsop;    0299630
                                                                          Communication
                                     Mark Krenik                                            Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                                                            communication
                                     Deanna Kuennen;
                                                                          Attorney-Client   from City
Email      5/11/2017   Robert A.     Marty Smith;       Scott J. Riggs;                                          WITHHELD
                                                                          Privileged        Attorney (Robert
Attachment 16:17       Alsop         Andy Bohlen;       Jean M. Short;                                           0191616
                                                                          Communication     A. Alsop; Scott J.
                                     Mark Krenik
                                                                                            Riggs; Jean M.
                                                                                            Short) i




                                                        24
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 27 of 53



                                                                                                                Bates Label/
 Record                                                       Other                          Designation
          Date/Time       From             To                             Designation                             Control
  Type                                                      Recipients                         Notes
                                                                                                                 Number
                                                                                           Confidential
                                                                                           communication
                                    Deanna Kuennen;
                                                                         Attorney-Client   from City
Email     5/11/2017   Robert A.     Marty Smith;       Scott J. Riggs;                                          WITHHELD
                                                                         Privileged        Attorney (Robert
Message   16:26       Alsop         Andy Bohlen;       Jean M. Short;                                           0191615
                                                                         Communication     A. Alsop; Scott J.
                                    Mark Krenik
                                                                                           Riggs; Jean M.
                                                                                           Short) i
                                                                                           Confidential
                                    Robert A. Alsop;   Scott J. Riggs;                     communication
                                                                         Attorney-Client
Email     5/11/2017   Deanna        Marty Smith;       Jean M. Short;                      to City Attorney     WITHHELD
                                                                         Privileged
Message   16:39       Kuennen       Andy Bohlen;       Carole                              (Robert A. Alsop;    0299628
                                                                         Communication
                                    Mark Krenik        Dillerud;                           Scott J. Riggs;
                                                                                           Jean M. Short) i
                                                                                           Confidential
                                    Robert A. Alsop;                                       communication
                                                                         Attorney-Client
Email     5/12/2017                 Deanna Kuennen;    Scott J. Riggs;                     to City Attorney     WITHHELD
                      Marty Smith                                        Privileged
Message   8:10                      Andy Bohlen;       Jean M. Short;                      (Robert A. Alsop;    0057795
                                                                         Communication
                                    Mark Krenik                                            Scott J. Riggs;
                                                                                           Jean M. Short) i
                                                                                           Confidential
                                                                                           communication
                                    Marty Smith;
                                                                         Attorney-Client   from City
Email     5/12/2017   Robert A.     Deanna Kuennen;    Scott J. Riggs;                                          WITHHELD
                                                                         Privileged        Attorney (Robert
Message   8:14        Alsop         Andy Bohlen;       Jean M. Short;                                           0299647
                                                                         Communication     A. Alsop; Scott J.
                                    Mark Krenik
                                                                                           Riggs; Jean M.
                                                                                           Short) i




                                                       25
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 28 of 53



                                                                                                               Bates Label/
 Record                                                      Other                          Designation
           Date/Time       From           To                             Designation                             Control
  Type                                                     Recipients                         Notes
                                                                                                                Number
                                                                                          Confidential
                                   Carole Dillerud;                                       communication
                                   Deanna Kuennen;                      Attorney-Client   from City
Email      5/12/2017   Robert A.                      Scott J. Riggs;                                          WITHHELD
                                   Marty Smith;                         Privileged        Attorney (Robert
Attachment 8:44        Alsop                          Jean M. Short;                                           0057794
                                   Andy Bohlen;                         Communication     A. Alsop; Scott J.
                                   Mark Krenik                                            Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                   Carole Dillerud;                                       communication
                                   Deanna Kuennen;                      Attorney-Client   from City
Email      5/12/2017   Robert A.                      Scott J. Riggs;                                          WITHHELD
                                   Marty Smith;                         Privileged        Attorney (Robert
Attachment 8:44        Alsop                          Jean M. Short;                                           0057793
                                   Andy Bohlen;                         Communication     A. Alsop; Scott J.
                                   Mark Krenik                                            Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                   Carole Dillerud;                                       communication
                                   Deanna Kuennen;                      Attorney-Client   from City
Email      5/12/2017   Robert A.                      Scott J. Riggs;                                          WITHHELD
                                   Marty Smith;                         Privileged        Attorney (Robert
Message    8:44        Alsop                          Jean M. Short;                                           0057792
                                   Andy Bohlen;                         Communication     A. Alsop; Scott J.
                                   Mark Krenik                                            Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                   Robert A. Alsop;
                                                                                          communication
                                   Carole Dillerud;                     Attorney-Client
Email      5/12/2017   Deanna                         Scott J. Riggs;                     to City Attorney     WITHHELD
                                   Marty Smith;                         Privileged
Message    8:57        Kuennen                        Jean M. Short;                      (Robert A. Alsop;    0299646
                                   Andy Bohlen;                         Communication
                                                                                          Scott J. Riggs;
                                   Mark Krenik
                                                                                          Jean M. Short) i




                                                      26
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 29 of 53



                                                                                                               Bates Label/
 Record                                                      Other                          Designation
           Date/Time       From           To                             Designation                             Control
  Type                                                     Recipients                         Notes
                                                                                                                Number
                                                                                          Confidential
                                                      Andy Bohlen;                        communication
                                                                        Attorney-Client
Email      5/12/2017   Deanna                         Scott J. Riggs;                     to City Attorney     WITHHELD
                                   Robert A. Alsop;                     Privileged
Attachment 11:54       Kuennen                        Jean M. Short;                      (Robert A. Alsop;    0057789
                                                                        Communication
                                                      Marty Smith;                        Scott J. Riggs;
                                                                                          Jean M. Short) i
                                                                                          Confidential
                                                      Andy Bohlen;                        communication
                                                                        Attorney-Client
Email      5/12/2017   Deanna                         Scott J. Riggs;                     to City Attorney     WITHHELD
                                   Robert A. Alsop;                     Privileged
Attachment 12:19       Kuennen                        Jean M. Short;                      (Robert A. Alsop;    0057790
                                                                        Communication
                                                      Marty Smith;                        Scott J. Riggs;
                                                                                          Jean M. Short) i
                                                                                          Confidential
                                                      Andy Bohlen;                        communication
                                                                        Attorney-Client
Email      5/16/2017   Deanna                         Scott J. Riggs;                     to City Attorney     WITHHELD
                                   Robert A. Alsop;                     Privileged
Message    8:22        Kuennen                        Jean M. Short;                      (Robert A. Alsop;    0057787
                                                                        Communication
                                                      Marty Smith;                        Scott J. Riggs;
                                                                                          Jean M. Short) i
                                                                                          Confidential
                                                                                          communication
                                                      Scott J. Riggs;
                                                                        Attorney-Client   from City
Email      5/17/2017   Robert A.                      Jean M. Short;                                           WITHHELD
                                   Deanna Kuennen;                      Privileged        Attorney (Robert
Message    10:26       Alsop                          Andy Bohlen;                                             0191613
                                                                        Communication     A. Alsop; Scott J.
                                                      Mark Krenik;
                                                                                          Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                                      Scott J. Riggs;
                                                                                          communication
                                                      Jean M. Short;    Attorney-Client
Email      5/17/2017   Deanna                                                             to City Attorney     WITHHELD
                                   Robert A. Alsop;   Andy Bohlen;      Privileged
Message    11:09       Kuennen                                                            (Robert A. Alsop;    0057801
                                                      Mark Krenik;      Communication
                                                                                          Scott J. Riggs;
                                                      Marty Smith
                                                                                          Jean M. Short) i

                                                      27
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 30 of 53



                                                                                                               Bates Label/
 Record                                                     Other                           Designation
          Date/Time       From           To                              Designation                             Control
  Type                                                    Recipients                          Notes
                                                                                                                Number
                                                      Robert A.                           Confidential
                                                      Alsop; Scott J.                     communication
                                                                        Attorney-Client
Email     5/31/2017   Deanna                          Riggs; Jean M.                      to City Attorney     WITHHELD
                                  Andy Bohlen;                          Privileged
Message   16:44       Kuennen                         Short; Mark                         (Robert A. Alsop;    0057782
                                                                        Communication
                                                      Krenik; Marty                       Scott J. Riggs;
                                                      Smith                               Jean M. Short) i
                                                                                          Confidential
                                                                                          communication
                                                      Scott J. Riggs;   Attorney-Client
Email     6/13/2017   Deanna                                                              to City Attorney     WITHHELD
                                  Robert A. Alsop;    Jean M. Short;    Privileged
Message   8:58        Kuennen                                                             (Robert A. Alsop;    0203253
                                                      Andy Bohlen;      Communication
                                                                                          Scott J. Riggs;
                                                                                          Jean M. Short) i
                                                                                          Confidential
                                                                                          communication
                                                      Scott J. Riggs;   Attorney-Client   from City
Email     6/15/2017   Robert A.                                                                                WITHHELD
                                  Deanna Kuennen;     Jean M. Short;    Privileged        Attorney (Robert
Message   8:18        Alsop                                                                                    0057781
                                                      Andy Bohlen;      Communication     A. Alsop; Scott J.
                                                                                          Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                                     Robert A.
                                                                                          communication
                                                     Alsop; Scott J.    Attorney-Client
Email     6/19/2017   Deanna                                                              to City Attorney     WITHHELD
                                  Brian J. Anderson; Riggs; Jean M.     Privileged
Message   8:45        Kuennen                                                             (Robert A. Alsop;    0196684
                                                     Short; Andy        Communication
                                                                                          Scott J. Riggs;
                                                     Bohlen;
                                                                                          Jean M. Short) i




                                                     28
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 31 of 53



                                                                                                               Bates Label/
 Record                                                        Other                          Designation
           Date/Time      From               To                            Designation                           Control
  Type                                                       Recipients                         Notes
                                                                                                                Number
                                                        Robert A.
                                                                                          Confidential
                                                        Alsop; Scott J.
                                                                                          communication
                                                        Riggs; Jean M.    Attorney-Client
Email      6/19/2017                 Deanna Kuennen;                                      to City Attorney WITHHELD
                       Andy Bohlen                      Short; Mark       Privileged
Message    9:18                      Brian J. Anderson;                                   (Robert A. Alsop; 0057779
                                                        Krenik; Jason     Communication
                                                                                          Scott J. Riggs;
                                                        Severson;
                                                                                          Jean M. Short) i
                                                        Andy Bohlen
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      6/22/2017   Deanna                            Jean M. Short;                                        WITHHELD
                                     Scott J. Riggs;                      Privileged        to City Attorney
Attachment 8:45        Kuennen                           Marty Smith;                                          0301959
                                                                          Communication     (Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      6/26/2017   Deanna                                                                                  WITHHELD
                                     Scott J. Riggs;     Jean M. Short;   Privileged        to City Attorney
Message    14:50       Kuennen                                                                                 0195042
                                                                          Communication     (Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      6/27/2017                                                                                           WITHHELD
                       Mark Krenik   Robert A. Alsop;    Andy Bohlen;     Privileged        to City Attorney
Message    10:03                                                                                               0057775
                                                                          Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      6/27/2017                                                                                           WITHHELD
                       Mark Krenik   Robert A. Alsop;                     Privileged        to City Attorney
Message    10:25                                                                                               0295028
                                                                          Communication     (Robert A.
                                                                                            Alsop) i




                                                        29
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 32 of 53



                                                                                                             Bates Label/
 Record                                                       Other                         Designation
          Date/Time      From              To                             Designation                          Control
  Type                                                      Recipients                        Notes
                                                                                                              Number
                                                                                         Confidential
                                                                                         communication
                                                                         Attorney-Client
Email     6/27/2017   Deanna                           Scott J. Riggs;                   to City Attorney    WITHHELD
                                    Robert A. Alsop;                     Privileged
Message   12:13       Kuennen                          Jean M. Short;                    (Robert A. Alsop;   0191612
                                                                         Communication
                                                                                         Scott J. Riggs;
                                                                                         Jean M. Short) i
                                                                                         Confidential
                                                                                         communication
                                                       Scott J. Riggs;   Attorney-Client
Email     7/18/2017   Deanna                                                             to City Attorney    WITHHELD
                                    Robert A. Alsop;   Jean M. Short;    Privileged
Message   6:44        Kuennen                                                            (Robert A. Alsop;   0057768
                                                       Andy Bohlen;      Communication
                                                                                         Scott J. Riggs;
                                                                                         Jean M. Short) i
                                                       Mark Krenik;
                                                       Jason                             Confidential
                                                       Severson;         Attorney-Client communication
Email     7/18/2017                                                                                          WITHHELD
                      Andy Bohlen   Robert A. Alsop;   Deanna            Privileged      to City Attorney
Message   12:13                                                                                              0057770
                                                       Kuennen;          Communication (Robert A.
                                                       Marty Smith;                      Alsop) i
                                                       Andy Bohlen
                                                       Marty Smith;                      Confidential
                                                       Mark Krenik;                      communication
                                                                         Attorney-Client
Email     7/19/2017   Deanna        Robert A. Alsop;   Scott J. Riggs;                   to City Attorney    WITHHELD
                                                                         Privileged
Message   8:38        Kuennen       Andy Bohlen;       Jean M. Short;                    (Robert A. Alsop;   0057769
                                                                         Communication
                                                       Brian J.                          Scott J. Riggs;
                                                       Anderson                          Jean M. Short) i
                                                                                         Confidential
                                                                         Attorney-Client communication
Email     7/19/2017                 Deanna Kuennen;                                                          WITHHELD
                      Andy Bohlen                                        Privileged      to City Attorney
Message   9:50                      Robert A. Alsop;                                                         0102102
                                                                         Communication (Robert A.
                                                                                         Alsop) i


                                                       30
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 33 of 53



                                                                                                             Bates Label/
 Record                                                       Other                           Designation
          Date/Time       From             To                             Designation                          Control
  Type                                                      Recipients                          Notes
                                                                                                              Number
                                                       Jason                             Confidential
                                                       Severson;         Attorney-Client communication
Email     7/20/2017   Robert A.     Mark Krenik;                                                             WITHHELD
                                                       Deanna            Privileged      from City
Message   10:52       Alsop         Andy Bohlen;                                                             0057763
                                                       Kuennen;          Communication Attorney (Robert
                                                       Marty Smith;                      A. Alsop) i
                                                       Jason                             Confidential
                                                       Severson;         Attorney-Client communication
Email     7/20/2017                 Robert A. Alsop;                                                         WITHHELD
                      Mark Krenik                      Deanna            Privileged      to City Attorney
Message   10:55                     Andy Bohlen;                                                             0057762
                                                       Kuennen;          Communication (Robert A.
                                                       Marty Smith;                      Alsop) i
                                                                                         Confidential
                                                       Robert A.
                                                                                         communication
                                                       Alsop; Brian J.   Attorney-Client
Email     7/21/2017                                                                      to City Attorney    WITHHELD
                      Mark Krenik   Andy Bohlen;       Anderson;         Privileged
Message   10:43                                                                          (Robert A. Alsop;   0057767
                                                       Wendy             Communication
                                                                                         Wendy Murphy)
                                                       Murphy;                            i

                                                                                         Confidential
                                                       Brian J.                          communication
                                                                         Attorney-Client
Email     7/21/2017   Robert A.     Mark Krenik;       Anderson;                         from City           WITHHELD
                                                                         Privileged
Message   11:36       Alsop         Andy Bohlen;       Wendy                             Attorney (Robert    0057766
                                                                         Communication
                                                       Murphy;                           A. Alsop; Wendy
                                                                                         Murphy) i
                                                                                         Confidential
                                                                                         communication
                                                                         Attorney-Client from City
Email     7/27/2017   David T.                         Jean M. Short;                                        WITHHELD
                                    Deanna Kuennen;                      Privileged      Attorney (David
Message   10:25       Anderson                         Scott J. Riggs;                                       0186513
                                                                         Communication T. Anderson;
                                                                                         Jean M. Short;
                                                                                         Scott J. Riggs) i



                                                       31
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 34 of 53



                                                                                                               Bates Label/
 Record                                                        Other                          Designation
           Date/Time       From             To                             Designation                           Control
  Type                                                       Recipients                         Notes
                                                                                                                Number
                                                                                            Confidential
                                     Brian J. Anderson;                   Attorney-Client   communication
Email      7/30/2017   Deanna                           Robert A.                                              WITHHELD
                                     Andy Bohlen;                         Privileged        to City Attorney
Message    19:45       Kuennen                          Alsop;                                                 0102687
                                     Marty Smith;                         Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/1/2017    Robert A.                                                                               WITHHELD
                                     Mark Krenik;       Andy Bohlen;      Privileged        from City
Message    6:46        Alsop                                                                                   0057758
                                                                          Communication     Attorney (Robert
                                                                                            A. Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/3/2017    Robert A.                                                                               WITHHELD
                                     Deanna Kuennen;                      Privileged        from City
Message    9:44        Alsop                                                                                   0191590
                                                                          Communication     Attorney (Robert
                                                                                            A. Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/7/2017                                                                                            WITHHELD
                       Mark Krenik   Wendy Murphy;      Andy Bohlen;      Privileged        to City Attorney
Message    7:47                                                                                                0057757
                                                                          Communication     (Wendy
                                                                                            Murphy) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/7/2017                                                                                            WITHHELD
                       Mark Krenik   Robert A. Alsop;                     Privileged        to City Attorney
Message    7:47                                                                                                0294663
                                                                          Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/9/2017    Robert A.                                                                               WITHHELD
                                     Deanna Kuennen;                      Privileged        from City
Attachment 8:17        Alsop                                                                                   0191580
                                                                          Communication     Attorney (Robert
                                                                                            A. Alsop) i


                                                        32
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 35 of 53



                                                                                                           Bates Label/
 Record                                                      Other                          Designation
           Date/Time       From          To                              Designation                         Control
  Type                                                     Recipients                         Notes
                                                                                                            Number
                                                                                        Confidential
                                                                                        communication
                                                                        Attorney-Client from City
Email      8/10/2017   Cathy A.    Deanna Kuennen;    Robert A.                                            WITHHELD
                                                                        Privileged      Attorney (Cathy
Attachment 12:55       Rekuski     Carole Dillerud;   Alsop;                                               0191593
                                                                        Communication A. Rekuski;
                                                                                        Robert A. Alsop)
                                                                                        i

                                                                                        Confidential
                                                                        Attorney-Client communication
Email      8/10/2017   Cathy A.    Deanna Kuennen;                                                         WITHHELD
                                                                        Privileged      from City
Attachment 12:55       Rekuski     Carole Dillerud;                                                        0300667
                                                                        Communication Attorney (Cathy
                                                                                        A. Rekuski) i
                                                                                        Confidential
                                                                        Attorney-Client communication
Email      8/10/2017   Robert A.   Andy Bohlen;                                                            WITHHELD
                                                                        Privileged      from City
Message    14:21       Alsop       Mark Krenik;                                                            0057750
                                                                        Communication Attorney (Robert
                                                                                        A. Alsop) i
                                                                                        Confidential
                                                                                        communication
                                                                        Attorney-Client from City
Email      8/11/2017   Cathy A.    Deanna Kuennen;    Robert A.                                            WITHHELD
                                                                        Privileged      Attorney (Cathy
Message    11:26       Rekuski     Carole Dillerud;   Alsop;                                               0191592
                                                                        Communication A. Rekuski;
                                                                                        Robert A. Alsop)
                                                                                        i




                                                      33
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 36 of 53



                                                                                                              Bates Label/
 Record                                                       Other                          Designation
          Date/Time      From              To                             Designation                           Control
  Type                                                      Recipients                         Notes
                                                                                                               Number
                                                                                           Privilege
                                                                                           regarding
                                                                                           confidential
                                                                                           communications
                                                                                           between attorney
                                                                         Attorney-Client
Email     8/11/2017   Deanna                                                               and client         WITHHELD
                                    Marty Smith                          Privileged
Message   11:59       Kuennen                                                              extends to         0300666
                                                                         Communication
                                                                                           intermediaries
                                                                                           and agents
                                                                                           through whom
                                                                                           communications
                                                                                           are made. ii
                                                                                           Confidential
                                                                         Attorney-Client   communication
Email     8/14/2017                                                                                           WITHHELD
                      Mark Krenik   Robert A. Alsop;                     Privileged        to City Attorney
Message   13:30                                                                                               0294782
                                                                         Communication     (Robert A.
                                                                                           Alsop) i
                                                                                           Confidential
                                                                         Attorney-Client   communication
Email     8/14/2017                                                                                           WITHHELD
                      Mark Krenik   Robert A. Alsop;                     Privileged        to City Attorney
Message   14:17                                                                                               0294776
                                                                         Communication     (Robert A.
                                                                                           Alsop) i
                                                                                           Confidential
                                                                         Attorney-Client   communication
Email     8/15/2017                 Mark Krenik;                                                              WITHHELD
                      Andy Bohlen                                        Privileged        to City Attorney
Message   8:55                      Wendy Murphy;                                                             0103359
                                                                         Communication     (Wendy
                                                                                           Murphy) i




                                                       34
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 37 of 53



                                                                                                           Bates Label/
 Record                                                    Other                          Designation
          Date/Time      From             To                           Designation                           Control
  Type                                                   Recipients                         Notes
                                                                                                            Number
                                                                                        Privilege
                                                                                        regarding
                                                                                        confidential
                                                                                        communications
                                                                                        between attorney
                                                                      Attorney-Client
Email     8/15/2017                                                                     and client         WITHHELD
                      Mark Krenik   Andy Bohlen                       Privileged
Message   8:58                                                                          extends to         0103366
                                                                      Communication
                                                                                        intermediaries
                                                                                        and agents
                                                                                        through whom
                                                                                        communications
                                                                                        are made. ii
                                                                                        Confidential
                                                                                        communication
                                                                      Attorney-Client
Email     8/15/2017   Wendy         Andy Bohlen;                                        from City          WITHHELD
                                                                      Privileged
Message   9:05        Murphy        Mark Krenik;                                        Attorney           0103372
                                                                      Communication
                                                                                        (Wendy
                                                                                        Murphy) i
                                                                                        Confidential
                                                                      Attorney-Client   communication
Email     8/15/2017                 Wendy Murphy;                                                          WITHHELD
                      Andy Bohlen                                     Privileged        to City Attorney
Message   9:15                      Mark Krenik;                                                           0103395
                                                                      Communication     (Wendy
                                                                                        Murphy) i
                                                                                        Confidential
                                                                      Attorney-Client   communication
Email     8/15/2017                 Andy Bohlen;                                                           WITHHELD
                      Mark Krenik                                     Privileged        to City Attorney
Message   9:16                      Wendy Murphy;                                                          0103406
                                                                      Communication     (Wendy
                                                                                        Murphy) i




                                                    35
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 38 of 53



                                                                                                                Bates Label/
 Record                                                       Other                          Designation
          Date/Time       From             To                             Designation                             Control
  Type                                                      Recipients                         Notes
                                                                                                                 Number
                                                                                           Privilege
                                                                                           regarding
                                                                                           confidential
                                                                                           communications
                                                                                           between attorney
                                                                         Attorney-Client
Email     8/15/2017                                                                        and client           WITHHELD
                      Mark Krenik   Andy Bohlen                          Privileged
Message   9:46                                                                             extends to           0057742
                                                                         Communication
                                                                                           intermediaries
                                                                                           and agents
                                                                                           through whom
                                                                                           communications
                                                                                           are made. ii
                                                                                           Confidential
                                                                         Attorney-Client   communication
Email     8/15/2017                                                                                             WITHHELD
                      Mark Krenik   Robert A. Alsop;                     Privileged        to City Attorney
Message   10:02                                                                                                 0294707
                                                                         Communication     (Robert A.
                                                                                           Alsop) i
                                                                                           Confidential
                                                       Scott J. Riggs;
                                                                         Attorney-Client   communication
Email     8/16/2017   Deanna                           Tim Murray;                                              WITHHELD
                                    Robert A. Alsop;                     Privileged        to City Attorney
Message   6:01        Kuennen                          Andy Bohlen;                                             0057748
                                                                         Communication     (Robert A. Alsop;
                                                       Marty Smith;
                                                                                           Scott J. Riggs) i
                                                                                           Confidential
                                                       Scott J. Riggs;                     communication
                                                                         Attorney-Client
Email     8/16/2017   Robert A.                        Tim Murray;                         from City            WITHHELD
                                    Deanna Kuennen;                      Privileged
Message   6:23        Alsop                            Andy Bohlen;                        Attorney (Robert     0057746
                                                                         Communication
                                                       Marty Smith;                        A. Alsop; Scott J.
                                                                                           Riggs) i




                                                       36
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 39 of 53



                                                                                                                Bates Label/
 Record                                                       Other                          Designation
          Date/Time       From             To                             Designation                             Control
  Type                                                      Recipients                         Notes
                                                                                                                 Number
                                                                                           Confidential
                                                       Scott J. Riggs;
                                                                         Attorney-Client   communication
Email     8/16/2017   Deanna                           Tim Murray;                                              WITHHELD
                                    Robert A. Alsop;                     Privileged        to City Attorney
Message   6:48        Kuennen                          Andy Bohlen;                                             0103679
                                                                         Communication     (Robert A. Alsop;
                                                       Marty Smith;
                                                                                           Scott J. Riggs) i
                                                                                           Confidential
                                                       Scott J. Riggs;                     communication
                                                                         Attorney-Client
Email     8/16/2017   Robert A.                        Tim Murray;                         from City            WITHHELD
                                    Deanna Kuennen;                      Privileged
Message   6:54        Alsop                            Andy Bohlen;                        Attorney (Robert     0103421
                                                                         Communication
                                                       Marty Smith;                        A. Alsop; Scott J.
                                                                                           Riggs) i
                                                                                           Confidential
                                                                         Attorney-Client   communication
Email     8/16/2017   Deanna        Tim Murray;                                                                 WITHHELD
                                                       Scott J. Riggs;   Privileged        to City Attorney
Message   7:13        Kuennen       Robert A. Alsop;                                                            0202660
                                                                         Communication     (Robert A. Alsop;
                                                                                           Scott J. Riggs) i
                                                                                           Privilege
                                                                                           regarding
                                                                                           confidential
                                                                                           communications
                                                                                           between attorney
                                                                         Attorney-Client
Email     8/16/2017                                                                        and client           WITHHELD
                      Andy Bohlen   Mark Krenik                          Privileged
Message   7:59                                                                             extends to           0103471
                                                                         Communication
                                                                                           intermediaries
                                                                                           and agents
                                                                                           through whom
                                                                                           communications
                                                                                           are made.ii




                                                       37
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 40 of 53



                                                                                                                Bates Label/
 Record                                                        Other                          Designation
           Date/Time       From             To                             Designation                            Control
  Type                                                       Recipients                         Notes
                                                                                                                 Number
                                                        Tim Murray;                         Confidential
                                                        Robert A.                           communication
                                                                          Attorney-Client
Email      8/16/2017   Deanna        Mayor & City       Alsop; Scott J.                     to City Attorney    WITHHELD
                                                                          Privileged
Attachment 8:47        Kuennen       Council;           Riggs; Jean M.                      (Robert A. Alsop;   0001748
                                                                          Communication
                                                        Short; Andy                         Scott J. Riggs;
                                                        Bohlen                              Jean M. Short) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/16/2017   Robert A.                                                                                WITHHELD
                                     Deanna Kuennen;                      Privileged        from City
Attachment 8:47        Alsop                                                                                    0191578
                                                                          Communication     Attorney (Robert
                                                                                            A. Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/16/2017   Robert A.                                                                                WITHHELD
                                     Deanna Kuennen;                      Privileged        from City
Attachment 8:47        Alsop                                                                                    0300651
                                                                          Communication     Attorney (Robert
                                                                                            A. Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/16/2017   Robert A.     Andy Bohlen;                                                               WITHHELD
                                                                          Privileged        from City
Message    10:02       Alsop         Mark Krenik;                                                               0103596
                                                                          Communication     Attorney (Robert
                                                                                            A. Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/16/2017   Robert A.                                                                                WITHHELD
                                     Deanna Kuennen;                      Privileged        from City
Message    10:04       Alsop                                                                                    0191577
                                                                          Communication     Attorney (Robert
                                                                                            A. Alsop) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      8/16/2017                 Robert A. Alsop;                                                           WITHHELD
                       Mark Krenik                                        Privileged        to City Attorney
Message    10:28                     Andy Bohlen;                                                               0103630
                                                                          Communication     (Robert A.
                                                                                            Alsop) i

                                                        38
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 41 of 53



                                                                                                             Bates Label/
 Record                                                     Other                          Designation
          Date/Time       From           To                             Designation                            Control
  Type                                                    Recipients                         Notes
                                                                                                              Number
                                                     Tim Murray;                         Confidential
                                                     Robert A.                           communication
                                                                       Attorney-Client
Email     8/16/2017   Deanna      Mayor & City       Alsop; Scott J.                     to City Attorney    WITHHELD
                                                                       Privileged
Message   13:15       Kuennen     Council;           Riggs; Jean M.                      (Robert A. Alsop;   0001747
                                                                       Communication
                                                     Short; Andy                         Scott J. Riggs;
                                                     Bohlen                              Jean M. Short) i
                                                                                         Privilege
                                                                                         regarding
                                                                                         confidential
                                                                                         communications
                                                                                         between attorney
                                                                       Attorney-Client
Email     8/16/2017   Deanna                                                             and client          WITHHELD
                                  Marty Smith                          Privileged
Message   13:15       Kuennen                                                            extends to          0300650
                                                                       Communication
                                                                                         intermediaries
                                                                                         and agents
                                                                                         through whom
                                                                                         communications
                                                                                         are made. ii
                                                                                         Confidential
                                                                       Attorney-Client   communication
Email     8/18/2017   Deanna                                                                                 WITHHELD
                                  Robert A. Alsop;   Andy Bohlen;      Privileged        to City Attorney
Message   15:04       Kuennen                                                                                0103699
                                                                       Communication     (Robert A.
                                                                                         Alsop) i
                                                                                         Confidential
                                                                       Attorney-Client   communication
Email     8/18/2017   Robert A.                                                                              WITHHELD
                                  Deanna Kuennen;    Andy Bohlen;      Privileged        from City
Message   15:21       Alsop                                                                                  0103720
                                                                       Communication     Attorney (Robert
                                                                                         A. Alsop) i




                                                     39
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 42 of 53



                                                                                                               Bates Label/
 Record                                                        Other                          Designation
          Date/Time      From               To                             Designation                           Control
  Type                                                       Recipients                         Notes
                                                                                                                Number
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email     8/18/2017                 Robert A. Alsop;                                                           WITHHELD
                      Andy Bohlen                                         Privileged        to City Attorney
Message   15:25                     Deanna Kuennen;                                                            0103733
                                                                          Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                        Andy Bohlen;      Attorney-Client   communication
Email     8/24/2017                 Scott J. Riggs;                                                            WITHHELD
                      Tim Murray                        Deanna            Privileged        to City Attorney
Message   8:03                      Jean M. Short;                                                             0057736
                                                        Kuennen;          Communication     (Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                    Tim Murray; Scott
                                                                          Attorney-Client   communication
Email     8/24/2017                 J. Riggs; Jean M. Deanna                                                   WITHHELD
                      Andy Bohlen                                         Privileged        to City Attorney
Message   8:37                      Short; Janice     Kuennen;                                                 0104182
                                                                          Communication     (Scott J. Riggs;
                                    Bestul
                                                                                            Jean M. Short) i
                                    Andy Bohlen;                                            Confidential
                                    Tim Murray; Scott                     Attorney-Client   communication
Email     8/24/2017   Deanna                                                                                   WITHHELD
                                    J. Riggs; Jean M.                     Privileged        to City Attorney
Message   9:25        Kuennen                                                                                  0104207
                                    Short; Janice                         Communication     (Scott J. Riggs;
                                    Bestul                                                  Jean M. Short) i
                                    Deanna Kuennen;                                         Confidential
                                    Tim Murray; Scott                     Attorney-Client   communication
Email     8/24/2017                                                                                            WITHHELD
                      Andy Bohlen   J. Riggs; Jean M.                     Privileged        to City Attorney
Message   11:02                                                                                                0104044
                                    Short; Janice                         Communication     (Scott J. Riggs;
                                    Bestul                                                  Jean M. Short) i
                                                                                            Thread contains
                                                                          Attorney-Client   confidential
Email     8/24/2017                                     Deanna                                                 Privileged
                      Tim Murray    Andy Bohlen                           Privileged        attorney-client
Message   11:04                                         Kuennen                                                001-002
                                                                          Communication     privileged
                                                                                            communication. i


                                                        40
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 43 of 53



                                                                                                                Bates Label/
 Record                                                       Other                          Designation
          Date/Time       From             To                             Designation                             Control
  Type                                                      Recipients                         Notes
                                                                                                                 Number
                                                                                           Thread contains
                                                                         Attorney-Client   confidential
Email     8/24/2017                                    Deanna                                                   Privileged
                      Andy Bohlen   Tim Murray                           Privileged        attorney-client
Message   11:28                                        Kuennen                                                  014-016
                                                                         Communication     privileged
                                                                                           communication. i
                                                                                           Confidential
                                                       Andy Bohlen;                        communication
                                                                         Attorney-Client
Email     8/30/2017   Deanna                           Marty Smith;                        to City Attorney     WITHHELD
                                    Robert A. Alsop;                     Privileged
Message   10:26       Kuennen                          Scott J. Riggs;                     (Robert A. Alsop;    0057735
                                                                         Communication
                                                       Jean M. Short;                      Scott J. Riggs;
                                                                                           Jean M. Short) i
                                                                                           Confidential
                                                                                           communication
                                                       Andy Bohlen;
                                                                         Attorney-Client   from City
Email     8/30/2017   Robert A.                        Marty Smith;                                             WITHHELD
                                    Deanna Kuennen;                      Privileged        Attorney (Robert
Message   10:36       Alsop                            Scott J. Riggs;                                          0104453
                                                                         Communication     A. Alsop; Scott J.
                                                       Jean M. Short;
                                                                                           Riggs; Jean M.
                                                                                           Short) i
                                                                                           Confidential
                                                       Andy Bohlen;                        communication
                                                                         Attorney-Client
Email     8/30/2017   Deanna                           Marty Smith;                        to City Attorney     WITHHELD
                                    Robert A. Alsop;                     Privileged
Message   11:14       Kuennen                          Scott J. Riggs;                     (Robert A. Alsop;    0104480
                                                                         Communication
                                                       Jean M. Short;                      Scott J. Riggs;
                                                                                           Jean M. Short) i
                                                                                           Confidential
                                                                                           communication
                                                       Andy Bohlen;
                                                                         Attorney-Client   from City
Email     8/30/2017   Robert A.                        Marty Smith;                                             WITHHELD
                                    Deanna Kuennen;                      Privileged        Attorney (Robert
Message   14:02       Alsop                            Scott J. Riggs;                                          0104543
                                                                         Communication     A. Alsop; Scott J.
                                                       Jean M. Short;
                                                                                           Riggs; Jean M.
                                                                                           Short) i

                                                       41
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 44 of 53



                                                                                                               Bates Label/
 Record                                                      Other                          Designation
           Date/Time       From           To                             Designation                             Control
  Type                                                     Recipients                         Notes
                                                                                                                Number
                                                                                          Confidential
                                                                                          communication
                                   Deanna Kuennen;
                                                                        Attorney-Client   from City
Email      9/5/2017    Robert A.   Andy Bohlen;       Scott J. Riggs;                                          WITHHELD
                                                                        Privileged        Attorney (Robert
Attachment 9:17        Alsop       Mark Krenik;       Jean M. Short;                                           0057734
                                                                        Communication     A. Alsop; Scott J.
                                   Marty Smith
                                                                                          Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                                                                          communication
                                   Deanna Kuennen;
                                                                        Attorney-Client   from City
Email      9/5/2017    Robert A.   Andy Bohlen;       Scott J. Riggs;                                          WITHHELD
                                                                        Privileged        Attorney (Robert
Message    9:44        Alsop       Mark Krenik;       Jean M. Short;                                           0057733
                                                                        Communication     A. Alsop; Scott J.
                                   Marty Smith
                                                                                          Riggs; Jean M.
                                                                                          Short) i
                                                                                          Confidential
                                                                                          communication
                                                      Andy Bohlen;      Attorney-Client
Email      9/7/2017    Deanna                                                             to City Attorney     WITHHELD
                                   Robert A. Alsop;   Scott J. Riggs;   Privileged
Message    15:20       Kuennen                                                            (Robert A. Alsop;    0105065
                                                      Jean M. Short;    Communication
                                                                                          Scott J. Riggs;
                                                                                          Jean M. Short) i
                                                                                          Confidential
                                                                                          communication
                                                      Andy Bohlen;      Attorney-Client   from City
Email      9/7/2017    Robert A.                                                                               WITHHELD
                                   Deanna Kuennen;    Scott J. Riggs;   Privileged        Attorney (Robert
Message    15:26       Alsop                                                                                   0104751
                                                      Jean M. Short;    Communication     A. Alsop; Scott J.
                                                                                          Riggs; Jean M.
                                                                                          Short) i




                                                      42
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 45 of 53



                                                                                                                   Bates Label/
 Record                                                          Other                          Designation
           Date/Time       From               To                             Designation                             Control
  Type                                                         Recipients                         Notes
                                                                                                                    Number
                                                                                              Confidential
                                                                            Attorney-Client   communication
Email      9/8/2017                    Andy Bohlen;                                                                WITHHELD
                       Mark Krenik                                          Privileged        to City Attorney
Attachment 13:42                       Robert A. Alsop;                                                            0057726
                                                                            Communication     (Robert A.
                                                                                              Alsop) i
                                                                                              Confidential
                                       Robert A. Alsop;                     Attorney-Client   communication
Email      9/8/2017                                                                                                WITHHELD
                       Andy Bohlen     Mark Krenik;                         Privileged        to City Attorney
Attachment 13:42                                                                                                   0079964
                                       Deanna Kuennen;                      Communication     (Robert A.
                                                                                              Alsop) i
                                                                                              Confidential
                                                                            Attorney-Client   communication
Email      9/8/2017                    Andy Bohlen;                                                                WITHHELD
                       Mark Krenik                                          Privileged        to City Attorney
Message    13:46                       Robert A. Alsop;                                                            0057725
                                                                            Communication     (Robert A.
                                                                                              Alsop) i
                                                                                              Confidential
                                                                                              communication
                                       Deanna Kuennen;    Scott J. Riggs;   Attorney-Client   from City
Email      9/8/2017                                                                                                WITHHELD
                       Jean M. Short   Kim Clausen;       Robert A.         Privileged        Attorney (Jean
Attachment 14:19                                                                                                   0191573
                                       Carole Dillerud;   Alsop;            Communication     M. Short; Scott J.
                                                                                              Riggs; Robert A.
                                                                                              Alsop) i
                                                                                              Confidential
                                                                                              communication
                                       Deanna Kuennen;    Scott J. Riggs;   Attorney-Client   from City
Email      9/8/2017                                                                                                WITHHELD
                       Jean M. Short   Kim Clausen;       Robert A.         Privileged        Attorney (Jean
Attachment 14:19                                                                                                   0191575
                                       Carole Dillerud;   Alsop;            Communication     M. Short; Scott J.
                                                                                              Riggs; Robert A.
                                                                                              Alsop) i



                                                          43
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 46 of 53



                                                                                                                   Bates Label/
 Record                                                          Other                          Designation
           Date/Time       From               To                             Designation                             Control
  Type                                                         Recipients                         Notes
                                                                                                                    Number
                                                                                              Confidential
                                                                                              communication
                                       Deanna Kuennen;    Scott J. Riggs;   Attorney-Client   from City
Email      9/8/2017                                                                                                WITHHELD
                       Jean M. Short   Kim Clausen;       Robert A.         Privileged        Attorney (Jean
Attachment 14:25                                                                                                   0191576
                                       Carole Dillerud;   Alsop;            Communication     M. Short; Scott J.
                                                                                              Riggs; Robert A.
                                                                                              Alsop) i
                                                                                              Confidential
                                                                                              communication
                                                                            Attorney-Client
Email      9/8/2017                    Robert A. Alsop;                                       to City Attorney     WITHHELD
                       Kim Clausen                        Jean M. Short;    Privileged
Message    14:25                       Scott J. Riggs;                                        (Robert A. Alsop;    0269820
                                                                            Communication
                                                                                              Scott J. Riggs;
                                                                                              Jean M. Short) i
                                                                                              Confidential
                                                                                              communication
                                       Deanna Kuennen;    Scott J. Riggs;   Attorney-Client   from City
Email      9/8/2017                                                                                                WITHHELD
                       Jean M. Short   Kim Clausen;       Robert A.         Privileged        Attorney (Jean
Message    14:40                                                                                                   0191572
                                       Carole Dillerud;   Alsop;            Communication     M. Short; Scott J.
                                                                                              Riggs; Robert A.
                                                                                              Alsop) i
                                                                                              Confidential
                                       Robert A. Alsop;                     Attorney-Client   communication
Email      9/8/2017                                                                                                WITHHELD
                       Andy Bohlen     Mark Krenik;                         Privileged        to City Attorney
Message    14:40                                                                                                   0079963
                                       Deanna Kuennen;                      Communication     (Robert A.
                                                                                              Alsop) i
                                                                                              Confidential
                                                                            Attorney-Client   communication
Email      9/11/2017                   David T.                                                                    WITHHELD
                       Kim Clausen                                          Privileged        to City Attorney
Attachment 16:50                       Anderson;                                                                   0269471
                                                                            Communication     (David T.
                                                                                              Anderson) i


                                                          44
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 47 of 53



                                                                                                                   Bates Label/
 Record                                                          Other                          Designation
          Date/Time       From                 To                            Designation                             Control
  Type                                                         Recipients                         Notes
                                                                                                                    Number
                                                                                              Confidential
                                                          Jean M. Short;                      communication
                                                                            Attorney-Client
Email     9/21/2017   Peter            Robert A. Alsop;   Deanna                              to City Attorney     WITHHELD
                                                                            Privileged
Message   12:16       Waldock          Scott J. Riggs;    Kuennen;                            (Robert A. Alsop;    0300531
                                                                            Communication
                                                          Marty Smith;                        Scott J. Riggs;
                                                                                              Jean M. Short) i
                                                                                              Confidential
                                                                            Attorney-Client   communication
Email     9/21/2017   David T.         Marty Smith;                                                                WITHHELD
                                                                            Privileged        from City
Message   12:44       Anderson         Deanna Kuennen;                                                             0191645
                                                                            Communication     Attorney (David
                                                                                              T. Anderson) i
                                                                                              Confidential
                                                                                              communication
                                                          Jean M. Short;
                                                                                              from City
                                                          Deanna            Attorney-Client
Email     9/21/2017                    Peter Waldock;                                         Attorney (Scott J.   WITHHELD
                      Scott J. Riggs                      Kuennen;          Privileged
Message   14:39                        Robert A. Alsop;                                       Riggs; Robert A.     0300530
                                                          Marty Smith;      Communication
                                                                                              Alsop; Jean M.
                                                          Scott J. Riggs;
                                                                                              Short; Scott J.
                                                                                              Riggs) i
                                                                                              Confidential
                                                          Jean M. Short;                      communication
                                                                            Attorney-Client
Email     9/21/2017   Peter            Scott J. Riggs;    Deanna                              to City Attorney     WITHHELD
                                                                            Privileged
Message   14:46       Waldock          Robert A. Alsop;   Kuennen;                            (Scott J. Riggs;     0300529
                                                                            Communication
                                                          Marty Smith;                        Robert A. Alsop;
                                                                                              Jean M. Short) i
                                                                                              Confidential
                                                                            Attorney-Client
Email     9/29/2017                                       Deanna                              communication        WITHHELD
                      Kim Clausen      Scott J. Riggs;                      Privileged
Message   9:06                                            Kuennen;                            to City Attorney     0187216
                                                                            Communication
                                                                                              (Scott J. Riggs) i



                                                          45
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 48 of 53



                                                                                                              Bates Label/
 Record                                                       Other                         Designation
          Date/Time       From               To                           Designation                           Control
  Type                                                      Recipients                        Notes
                                                                                                               Number
                                                                                         Confidential
                                                                                         communication
                                                                         Attorney-Client
Email     10/2/2017                                                                      from City            WITHHELD
                      Jean M. Short   Kim Clausen;     Scott J. Riggs;   Privileged
Message   16:20                                                                          Attorney (Jean       0255375
                                                                         Communication
                                                                                         M. Short; Scott J.
                                                                                         Riggs) i
                                                                                         Privilege
                                                                                         regarding
                                                                                         confidential
                                                                                         communications
                                                                                         between attorney
                                                                         Attorney-Client
Email     10/2/2017                                                                      and client           WITHHELD
                      Kim Clausen     Deanna Kuennen                     Privileged
Message   17:01                                                                          extends to           0187215
                                                                         Communication
                                                                                         intermediaries
                                                                                         and agents
                                                                                         through whom
                                                                                         communications
                                                                                         are made. ii
                                                                                         Privilege
                                                                                         regarding
                                                                                         confidential
                                                                                         communications
                                                                                         between attorney
                                                                         Attorney-Client
Email     10/2/2017                                                                      and client           WITHHELD
                      Kim Clausen     Janna Viscomi                      Privileged
Message   17:05                                                                          extends to           0005904
                                                                         Communication
                                                                                         intermediaries
                                                                                         and agents
                                                                                         through whom
                                                                                         communications
                                                                                         are made.ii


                                                       46
                  CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 49 of 53



                                                                                                                 Bates Label/
 Record                                                        Other                          Designation
            Date/Time      From             To                             Designation                             Control
  Type                                                       Recipients                         Notes
                                                                                                                  Number
                                                                                            Confidential
                                                                                            communication
                                                        Andy Bohlen;
                                      Mark Krenik;                        Attorney-Client   from City
Email      10/27/2017 Robert A.                         Doug Delesha;                                            WITHHELD
                                      Marty Smith;                        Privileged        Attorney (Robert
Message    8:15       Alsop                             Scott J. Riggs;                                          0057697
                                      Deanna Kuennen;                     Communication     A. Alsop; Scott J.
                                                        Jean M. Short;
                                                                                            Riggs; Jean M.
                                                                                            Short) i
                                                                                            Confidential
                                                                                            communication
                                                        David T.          Attorney-Client   from City
Email      11/22/2017                                                                                            WITHHELD
                      Jean M. Short   Kim Clausen;      Anderson;         Privileged        Attorney (Jean
Attachment 10:01                                                                                                 0255245
                                                        Scott J. Riggs;   Communication     M. Short; David
                                                                                            T. Anderson;
                                                                                            Scott J. Riggs) i
                                                                                            Confidential
                                                                                            communication
                                                        David T.          Attorney-Client   from City
Email      11/22/2017                                                                                            WITHHELD
                      Jean M. Short   Kim Clausen;      Anderson;         Privileged        Attorney (Jean
Attachment 10:13                                                                                                 0255244
                                                        Scott J. Riggs;   Communication     M. Short; David
                                                                                            T. Anderson;
                                                                                            Scott J. Riggs) i
                                                                                            Confidential
                                                                                            communication
                                                        David T.          Attorney-Client   from City
Email      11/22/2017                                                                                            WITHHELD
                      Jean M. Short   Kim Clausen;      Anderson;         Privileged        Attorney (Jean
Message    10:14                                                                                                 0255243
                                                        Scott J. Riggs;   Communication     M. Short; David
                                                                                            T. Anderson;
                                                                                            Scott J. Riggs) i




                                                        47
                CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 50 of 53



                                                                                                              Bates Label/
 Record                                                      Other                          Designation
          Date/Time      From             To                             Designation                            Control
  Type                                                     Recipients                         Notes
                                                                                                               Number
                                                                                          Confidential
                                                                                          communication
                                                      David T.          Attorney-Client   to City Attorney
Email     11/22/2017                                                                                          WITHHELD
                     Kim Clausen   Jean M. Short;     Anderson;         Privileged        (Jean M. Short;
Message   11:54                                                                                               0269585
                                                      Scott J. Riggs;   Communication     David T.
                                                                                          Anderson; Scott
                                                                                          J. Riggs) i
                                                                                          Confidential
                                                                                          communication
                                                                        Attorney-Client   from City
Email     11/22/2017 David T.                         Jean M. Short;                                          WITHHELD
                                   Kim Clausen;                         Privileged        Attorney (David
Message   11:58      Anderson                         Scott J. Riggs;                                         0255223
                                                                        Communication     T. Anderson;
                                                                                          Jean M. Short;
                                                                                          Scott J. Riggs) i
                                                                                          Confidential
                                                                        Attorney-Client   communication
Email     11/29/2017 Deanna                                                                                   WITHHELD
                                   Robert A. Alsop;                     Privileged        to City Attorney
Message   12:25      Kuennen                                                                                  0201975
                                                                        Communication     (Robert A.
                                                                                          Alsop) i
                                                                                          Confidential
                                                                        Attorney-Client   communication
Email     11/29/2017 Robert A.                                                                                WITHHELD
                                   Deanna Kuennen;                      Privileged        from City
Message   12:52      Alsop                                                                                    0191492
                                                                        Communication     Attorney (Robert
                                                                                          A. Alsop) i
                                                                                          Confidential
                                                                                          communication
                                                                        Attorney-Client   from City
Email     12/11/2017 Wendy                                                                                    WITHHELD
                                   Andy Bohlen;       Tom Weidner;      Privileged        Attorney
Message   15:35      Murphy                                                                                   0053951
                                                                        Communication     (Wendy
                                                                                          Murphy; Tom
                                                                                          Weidner) i

                                                      48
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 51 of 53



                                                                                                                  Bates Label/
 Record                                                           Other                         Designation
           Date/Time       From               To                              Designation                           Control
  Type                                                          Recipients                        Notes
                                                                                                                   Number
                                                                                             Confidential
                                                                                             communication
                                                                             Attorney-Client
Email      12/11/2017                  Wendy Murphy;                                         from City            WITHHELD
                      Tom Weidner                                            Privileged
Message    15:40                       Andy Bohlen;                                          Attorney (Tom        0072367
                                                                             Communication
                                                                                             Weidner; Wendy
                                                                                             Murphy) i
                                                                                             Confidential
                                                                             Attorney-Client
Email      4/10/2018                                       Deanna                            communication        WITHHELD
                       Marty Smith     Emma Hause                            Privileged
Message    14:38                                           Kuennen                           to City Attorney     02031718H1
                                                                             Communication
                                                                                             (Emma Hause) i
                                                           Scott J. Riggs;
                                                                                             Confidential
                                                           Jean M. Short;
                                                                                             communication
                                                           Jason             Attorney-Client
Email      4/12/2018                                                                         to City Attorney WITHHELD
                       Andy Bohlen     Robert A. Alsop;    Severson; Tim     Privileged
Message    15:43                                                                             (Robert A. Alsop; 0045031
                                                           Murray; Kevin     Communication
                                                                                             Scott J. Riggs;
                                                           Bushard;
                                                                                             Jean M. Short) i
                                                           Andy Bohlen
                                                                                             Confidential
                                       Darin Richardson;
                                                                                             communication
                                       Brian Gaviglio;
                                                                             Attorney-Client from City
Email      5/31/2018                   Robert A. Alsop;                                                           WITHHELD
                       Jean M. Short                                         Privileged      Attorney (Jean
Attachment 9:03                        Tim Murray;                                                                0344167
                                                                             Communication M. Short; Robert
                                       Andy Bohlen;
                                                                                             A. Alsop; Scott J.
                                       Scott J. Riggs
                                                                                             Riggs) i
                                                                                             Confidential
                                                                                             communication
                                       Tim Murray;                           Attorney-Client from City
Email      6/13/2018   Robert A.                           Scott J. Riggs;                                        WITHHELD
                                       Andy Bohlen;                          Privileged      Attorney (Robert
Message    9:34        Alsop                               Jean M. Short;                                         0100913
                                       Deanna Kuennen;                       Communication A. Alsop; Scott J.
                                                                                             Riggs; Jean M.
                                                                                             Short) i

                                                           49
                 CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 52 of 53



                                                                                                                 Bates Label/
 Record                                                        Other                          Designation
           Date/Time       From              To                            Designation                             Control
  Type                                                       Recipients                         Notes
                                                                                                                  Number
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      6/13/2018                 Scott J. Riggs;                                                             WITHHELD
                       Tim Murray                                         Privileged        to City Attorney
Attachment 11:31                     Jean M. Short;                                                              0342865
                                                                          Communication     (Scott J. Riggs;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                        Tim Murray;
                                                                                            communication
                                                        Deanna            Attorney-Client
Email      6/13/2018                                                                        to City Attorney     WITHHELD
                       Andy Bohlen   Robert A. Alsop;   Kuennen;          Privileged
Message    12:28                                                                            (Robert A. Alsop;    0100909
                                                        Scott J. Riggs;   Communication
                                                                                            Scott J. Riggs;
                                                        Jean M. Short;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                        Tim Murray;
                                                                                            communication
                                                        Deanna            Attorney-Client
Email      6/13/2018                                                                        to City Attorney     WITHHELD
                       Andy Bohlen   Robert A. Alsop;   Kuennen;          Privileged
Message    12:28                                                                            (Robert A. Alsop;    0118695
                                                        Scott J. Riggs;   Communication
                                                                                            Scott J. Riggs;
                                                        Jean M. Short;
                                                                                            Jean M. Short) i
                                                                                            Confidential
                                                                          Attorney-Client   communication
Email      6/13/2018                 Robert A. Alsop;                                                            WITHHELD
                       Andy Bohlen                                        Privileged        to City Attorney
Message    12:29                     Tim Murray;                                                                 0118693
                                                                          Communication     (Robert A.
                                                                                            Alsop) i
                                                                                            Confidential
                                                                                            communication
                                                                          Attorney-Client   from City
Email      6/13/2018   Robert A.     Andy Bohlen;       Scott J. Riggs;                                          WITHHELD
                                                                          Privileged        Attorney (Robert
Message    12:39       Alsop         Tim Murray;        Jean M. Short;                                           0100906
                                                                          Communication     A. Alsop; Scott J.
                                                                                            Riggs; Jean M.
                                                                                            Short) i



                                                        50
                   CASE 0:18-cv-01643-JRT-HB Document 34-1 Filed 04/10/19 Page 53 of 53




                                                              IVERSON REUVERS CONDON


Dated: March 15, 2019                                         By
                                                              Paul D. Reuvers, #217700
                                                              Jason J. Kuboushek, #0304037
                                                              Andrew A. Wolf, #398589
                                                              9321 Ensign Avenue South
                                                              Bloomington, MN 55438
                                                              (952) 548-7200
                                                              Attorneys for Defendant City of Faribault




i “The objectives of the attorney-client privilege apply to governmental clients. ‘The privilege aids government
entities and employees in obtaining legal advice founded on a complete and accurate factual picture.’ 1
Restatement (Third) of the Law Governing Lawyers § 74, Comment b, pp. 573–574 (1998). Unless applicable law
provides otherwise, the Government may invoke the attorney-client privilege in civil litigation to protect
confidential communications between Government officials and Government attorneys.” United States v. Jicarilla
Apache Nation, 564 U.S. 162, 169–70, 131 S. Ct. 2313, 2320–21, 180 L. Ed. 2d 187 (2011).
ii Fagen, Inc. v. Exergy Dev. Grp. of Idaho, L.L.C., No. CV 12-2703 (MJD/SER), 2015 WL 12977507, at *4 (D. Minn.

June 1, 2015) (citing Brown v. St. Paul City Ry. Co., 62 N.W.2d 688, 700 (Minn. 1954); and, Northwood Nursing &
Convalescent Home, Inc. v. Continental Ins. Co., 161 F.R.D. 293, 297 (E.D. Pa. 1995).
iii United States v. Sindel, 53 F.3d 874, 876 (8th Cir. 1995).




                                                       51
